     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 1 of 97


 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
      CITY OF WEST SACRAMENTO,                          Case No. 2:18-cv-00900-WBS-JDP
11    CALIFORNIA; and PEOPLE OF THE
      STATE OF CALIFORNIA,                              STIPULATED JUDGMENT
12
                         Plaintiffs,
13
                        v.
14
      R AND L BUSINESS MANAGEMENT, a
15    California corporation, f/k/a STOCKTON
      PLATING, INC., d/b/a CAPITOL
16    PLATING, INC., a/k/a CAPITOL
      PLATING, a/k/a CAPITAL PLATING;
17    CAPITOL PLATING, INC., a dissolved
      California corporation; et al.,
18
                         Defendants.
19

20
      AND RELATED CLAIMS.
21

22

23          Plaintiffs CITY OF WEST SACRAMENTO, CALIFORNIA (the “City”) and PEOPLE OF

24    THE STATE OF CALIFORNIA (the “People”) (collectively the “Plaintiffs” or “the City and the

25    People”) and Defendants R AND L BUSINESS MANAGEMENT, formerly known as Stockton

26    Plating, Inc. (“R&L”), JOHN CLARK (“Clark”), and ESTATE OF NICK SMITH, DECEASED

27    (“Estate of Smith”), (collectively, “Defendants”) (Plaintiffs and Defendants collectively,

28    “Parties”) have agreed to resolve the remaining issues between them in this action and have


                                            STIPULATED JUDGMENT
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 2 of 97


 1    agreed to entry by the Court of this Stipulated Judgment.
 2          THEREFORE, pursuant to the stipulation of and on the joint motion of the Parties, it is
 3    hereby ORDERED, ADJUDGED, AND DECREED as follows:
 4          Plaintiff the City filed suit alleging claims under the Resource Conservation & Recovery
 5    Act (“RCRA”) § 7002(a)(1)(B), 42 U.S.C. § 6972, the Comprehensive Environmental Response,
 6    Compensation & Liability Act (“CERCLA”) § 107(a), 42 U.S.C. § 9607(a), the Gatto Act, Cal.
 7    Health & Saf. Code §§ 25403.1, 25403.5, the Porter-Cologne Water Quality Control Act (“Porter-
 8    Cologne Act”), Cal. Wat. Code § 13304(c), statutory indemnity pursuant to the Carpenter-
 9    Presley-Tanner Hazardous Substance Account Act (“HSAA”), Cal. Health & Saf. Code §
10    26363(d), and declaratory relief under CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2), and the
11    Declaratory Judgment Act, 28 U.S.C. § 2201.1 Plaintiffs also allege claims for abatement of a
12    public nuisance pursuant to Cal. Civ. Code §§ 3479, 3480, 3483, 3491(2) and Cal. Civ. Proc.
13    Code § 731. Former defendants Richard Leland and Sharon Leland (now deceased) were
14    dismissed from the case following motions pursuant Fed. R. Civ. P. 12(b)(6) which the Court
15    granted. (ECF Nos. 18, 44.) The Third Amended Complaint (ECF No. 45) is Plaintiffs’
16    operative complaint.
17              Plaintiffs’ suit relates to contamination at and emanating from a 0.3 acre parcel of real
18    estate located at 319 3rd Street, West Sacramento, California, identified by Assessor’s Parcel
19    Number 010-371-03-01 (the “Property” and the entire area of contamination at and emanating
20    from the Property is referred to as the “Site”).
21          Plaintiffs filed a motion for partial summary judgment on the issue of liability on the
22    RCRA, CERCLA, Gatto Act, public nuisance, and declaratory relief claims against Defendants.
23    The Court granted Plaintiffs’ motion in part and denied it in part. The Court’s ruling and analysis
24    are set forth in its order (ECF No. 125), which is attached hereto as Exhibit A and incorporated
25    herein by reference as though stated in full.
26
            1
27            The City voluntarily dismissed its claims for ultrahazardous activity and trespass. In addition,
      the City and the People voluntarily dismissed their prayer for damages on their public nuisance claim.
28
                                                         -2-                                2:18-cv-00900-WBS-JDP

                                             STIPULATED JUDGMENT
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 3 of 97


 1          The Court then held an evidentiary hearing on Defendants’ divisibility defense to joint and
 2    several liability under CERCLA. After that hearing, the Court found that Defendants had not met
 3    their burden to prove that the contamination was divisible and that Defendants were therefore
 4    jointly and severally liable for the contamination at the Site. The Court’s ruling and analysis are
 5    set forth in its order (ECF No. 203), which is attached hereto as Exhibit B and incorporated herein
 6    by reference as though stated in full.
 7          Plaintiffs then filed a second motion for partial summary judgment against Defendants.
 8    With that motion, the City sought summary judgment as to liability on its Gatto Act claim against
 9    R&L and Estate of Smith and on its Porter-Cologne Act, public nuisance, HSAA, and declaratory
10    relief claims against Defendants, and the People sought summary judgment as to liability on their
11    sole cause of action―the public nuisance claim―against Defendants. The Court granted
12    Plaintiffs’ motion in part and denied it in part. The Court’s ruling and analysis are set forth in its
13    orders (ECF Nos. 211 and 225), which are attached hereto as Exhibits C and D and incorporated
14    herein by reference as though stated in full.
15          The Court subsequently entered an Amended Pretrial Order, which set out the issues left to
16    be tried: the element of causation on the City’s Porter-Cologne Act claim and Plaintiffs’ public
17    nuisance claims against Defendants; the imminent and substantial endangerment element on the
18    City’s RCRA claim against R&L and Estate of Smith; the amount of response costs that the City
19    is entitled to recover from Defendants under CERCLA, the HSAA, the Porter-Cologne Act, and
20    the Gatto Act; and the form of injunctive relief, if any, against Defendants that Plaintiffs may be
21    entitled to under California public nuisance law and that the City may be entitled to under RCRA
22    and the Gatto Act. The Court’s order (ECF No. 252) is attached hereto as Exhibit E and
23    incorporated herein by reference as though stated in full.
24          To avoid the time and expense of trial on the remaining issues cited above and to facilitate
25    the final resolution of this action, the Parties stipulate, through their counsel, to entry of the
26    following findings:
27          The conditions at the Site present or may present an imminent and substantial
28    endangerment to health or the environment.
                                                       -3-                                  2:18-cv-00900-WBS-JDP

                                            STIPULATED JUDGMENT
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 4 of 97


 1          Defendants’ conduct was a substantial factor in causing the nuisance and condition of
 2    pollution or nuisance at the Site.
 3          The City is entitled to judgment on its CERCLA and HSAA claims against Defendants.
 4          The City is entitled to judgment on its RCRA and Gatto Act claims against R&L and Estate
 5    of Smith.
 6          The City is entitled to judgment on its Porter-Cologne Act claim against Defendants.
 7          The City is entitled to judgment on its declaratory relief claim against Defendants.
 8          Plaintiffs are entitled to judgment on their public nuisance claim against Defendants.
 9          The City is entitled to recover from Defendants its past response costs in the sum of
10    $125,627.90.
11          The City is entitled to recover from Defendants any reasonable future response costs for the
12    Site it incurs with the oversight and approval of the Department of Toxic Substances Control
13    (“DTSC”) consistent with the National Contingency Plan.
14          The City is entitled to recover from Defendants its reasonable attorneys’ fees, expert
15    witness fees, and other litigation costs in the sum of $1,409,500.
16          THEREFORE, Judgment is entered: (1) in favor of the City on its CERCLA, Porter-
17    Cologne Act, public nuisance, and HSAA claims, and a declaration that the City is entitled to
18    recover from Defendants any reasonable future response costs for the Site it incurs with the
19    oversight and approval of DTSC consistent with the National Contingency Plan; (2) in favor of
20    the City on its RCRA and Gatto Act claims against R&L and Estate of Smith; and (3) in favor of
21    the City and the People of the State of California of the City of West Sacramento on the public
22    nuisance claim against R&L, Clark, and Estate of Smith. The State of California is not a party to
23    this action or to this Stipulated Judgment.
24          Defendants are ordered to reimburse the City for its past response costs in the sum of
25    $125,627.90, and to reimburse the City for its reasonable attorneys’ fees, expert witness fees, and
26    other costs of suit incurred in litigating this action in the sum of $1,409,500. The remaining
27    amount of the judgment against Defendants reflecting the estimated cost to remediate and obtain
28    regulatory closure of the Site shall not be stated in a sum certain, in part because the cost of the
                                                      -4-                                  2:18-cv-00900-WBS-JDP

                                           STIPULATED JUDGMENT
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 5 of 97


 1    remediation and regulatory closure of the Site is not known.
 2          Defendants shall conduct a Site investigation to the satisfaction of DTSC.
 3          Defendants shall perform those tasks listed within DTSC’s I&S/E Order, Docket No. HSA-
 4    FY 19/20-129, dated May 6, 2020, as it may be amended by DTSC, to the extent DTSC
 5    determines that those tasks are needed, with the oversight and approval of DTSC.
 6          Nothing contained in this Stipulated Judgment is intended to be given preclusive effect in a
 7    subsequent claim or action filed by any third party, including but not limited to DTSC or any
 8    similar governmental entity.
 9

10          NOW, THEREFORE, IT IS SO ORDERED, ADJUDGED, AND DECREED.
11
      Dated: March 9, 2021
12

13

14
            IT IS SO STIPULATED.
15

16    Dated: March 4, 2021                            PALADIN LAW GROUP® LLP

17                                              By: /s/ Bret A. Stone
18                                                    Bret A. Stone
19                                                    Special Assistant City Attorney
                                                      for the City of West Sacramento
20
                                                      Counsel for Plaintiffs
21                                                    City of West Sacramento and
                                                      People of the State of California
22

23
      Dated: March 4, 2021                            LEWIS BRISBOIS BISGAARD & SMITH LLP
24
                                                By: /s/ Joseph Salazar
25
                                                      Joseph Salazar
26
                                                      Counsel for R and L Business Management, John
27                                                    Clark, and the Estate of Nick Smith, Deceased

28
                                                    -5-                                   2:18-cv-00900-WBS-JDP

                                         STIPULATED JUDGMENT
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 6 of 97


 1

 2    Dated: March 4, 2021                 CLYDE AND CO US LLP
 3
                                      By: /s/ Alexander E. Potente
 4
                                           Alexander E. Potente
 5                                         Counsel for Arrowood Indemnity Company,
                                           formerly known as Royal Insurance Company of
 6
                                           America, and successor to Royal Globe Insurance
 7                                         Company

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         -6-                             2:18-cv-00900-WBS-JDP

                                 STIPULATED JUDGMENT
Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 7 of 97




              EXHIBIT A
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 8 of 97


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10                                  ----oo0oo----
11

12    CITY OF WEST SACRAMENTO,                 No. 2:18-cv-00900 WBS EFB
      CALIFORNIA; and PEOPLE OF THE
13    STATE OF CALIFORNIA,

14                  Plaintiffs,                MEMORANDUM AND ORDER RE:
                                               PLAINTIFFS’ MOTION FOR
15         v.                                  SUMMARY JUDGMENT AGAINST
                                               DEFENDANTS R AND L BUSINESS
16    R AND L BUSINESS MANAGEMENT, a           MANAGEMENT, JOHN CLARK, AND
      California corporation, f/k/a            THE ESTATE OF NICK SMITH,
17    STOCKTON PLATING, INC., d/b/a            DECEASED
      CAPITOL PLATING INC., a/k/a
18    CAPITOL PLATING, a/k/a CAPITAL
      PLATING; CAPITOL PLATING, INC.,
19    a dissolved California
      corporation; at al.,
20
                    Defendants.
21

22
                                    ----oo0oo----
23
                 Plaintiffs City of West Sacramento, California (“the
24
      City”) and the People of the State of California filed suit
25
      against Defendants R&L Business Management and John Clark
26
      (collectively referred to as “R&L”), the estate of Nick Smith, et
27
      al., to address toxic levels of soil and groundwater
28
                                           1
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 9 of 97


 1    contamination resulting from the release of hazardous substances
 2    at a property once occupied by a metal plating facility.             Before
 3    the court is plaintiffs’ motion for partial summary judgment
 4    against defendants R&L and Smith.        (Docket No. 95.)
 5                I.     Factual Background
 6                During the 1940s, an automobile repair facility
 7    operated at operated at 319 3rd Street, West Sacramento,
 8    California (the “Property”).      (Love. Decl. at 7.)      Between 1940
 9    and 1986, the Property was used for electroplating operations.
10    (Defs.’ Resp. to Pls.’ Statement of Undisputed Facts (“Defs.’
11    SUF”) ¶ 70.      A partnership of E. Birney Leland, Nick Smith, and
12    Frank Rosen owned and operated Capitol Plating during the early
13    1960s.   (Id. at ¶ 71.)    The partnership dissolved in 1963.         (Id.
14    at ¶ 72.)   Leland, Smith, and several others, including John
15    Clark, formed Stockton Plating, Inc. in December 1963.          (Id. at ¶
16    73.)   In 1973, Smith and Clark again took over Capitol Plating.
17    Smith became president of Stockton Plating, Inc. and Clark took
18    over as general manager of the facility.        (Id.; Pls.’ Mot. for
19    Summ. J. at 12.)
20                The Capitol Plating facility primarily plated chrome
21    bumpers.    (Defs.’ SUF ¶ 74.)    The process for plating chrome on
22    to bumpers consists of striping the bumper in acid or alkaline
23    solutions to the bare metal.      (Pls.’s Mot. for Summ. J., Ex. 13
24    at 1 (Docket No. 95-15).)      Before plating, the metal may be
25    ground and polished.     (Id. at 2.)     The surface is buffed after
26    each plating operation and after the finish coat.          (Id.)     Each
27    cycle involved the bumper being placed in a different tank of
28    metal solution: first, copper; then, nickel; last, chromium.
                                           2
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 10 of 97


 1    (Id.; Pls.’ Mot. for Summ. J. Ex. 2 (Dep. Richard Leland) at 63-
 2    64.)
 3                 For the plating and washing cycles, a worker would
 4    manually lift the bumpers, and move the bumpers between tanks
 5    containing either chemicals or plain water.         (Dep. Richard Leland
 6    at 65-66.)    The worker accomplished this by using two hooked rods
 7    to hook onto the bumper and leverage it in and out of the tank.
 8    (Id. at 64-65.)      The bumper would be placed into a tank
 9    containing a metal solution and an electrical current would be
10    applied to the tank.      (Id. at 65-66.)    The worker would then lift
11    the bumper from the tank and move it to the next tank in the
12    process.    (Id.)
13                 Due to the height of the tanks, an elevated duckboard
14    floor was built so the workers could stand in the optimal
15    position to lift and lower bumpers into the metal solutions.
16    (Pls.’ Mot for Summ. J., Ex. 1 (Dep. John Clark) at 84-85.)
17    Duckboard consisted of two-by-fours with half-inch spacers set in
18    a grid pattern on the floor to create an elevated platform
19    approximately three feet high for the workers to walk on around
20    the tank.    (Id.)   Any overflow from the tanks that fell through
21    the duckboard to a floor drain connected to the sewer system.
22    (Pls.’ Mot. for Summ. J., Ex. 19 at 1; Decl. John Clark at 84
23    (Docket No. 95-3).)     Overflow could result, for example, from
24    bumper bolt holes holding liquid on the bumper’s way out of the
25    liquid and releasing it once the bumper was out of the liquid.
26    (Dep. John Clark at 85-86.)       The duckboard would get slippery
27    with the water from the plating tanks.        (Id. at 90.)    The platers
28    could then slip and drop the bumpers causing the contents of the
                                           3
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 11 of 97


 1    tank to splash outside of the tank.        (Id.)
 2                If the floor drain was unable to handle the volume of
 3    fluid, the plating fluids would flow out of the building through
 4    a hole in the wall or through the back door where they spill out
 5    onto the ground outside.      (Dep. John Clark at 97-99.)       When Clark
 6    started as the general manager of the Capitol Plating facility,
 7    he noticed that the ground outside the hole in the wall was
 8    colored blue, which suggests that acidic copper was present.
 9    (Dep. John Clark at 77 (Docket No. 95-3).)         To prevent the
10    solutions used in the metal plating process from escaping the
11    building, Clark covered the hole in the wall with a dirt dam.
12    (Id. at 82.; Decl. John Clark at ¶ 3 (Docket No. 102-3).)             The
13    dirt dam failed five to ten times before Clark decided to build a
14    concrete barrier in the dam’s place.        (Dep. John Clark at 83.)
15    When the dirt wall broke, rinse water containing diluted
16    concentrations of plating fluids was likely released.           (Defs.’
17    Separate Statement at 3, ¶ 6 (Docket No. 102-2).)          Clark then
18    built a concrete wall to stop fluids from exiting the facility.
19    (Decl. Adam Love at 15.)
20                The plating shop suffered two fires, one in 1973 and
21    the other in 1985.     Plating operations stopped in May of 1985.
22    (Love Decl. at 8.)     Capitol Plating used the property for storage
23    of bumpers until 1991.      (Id.)   No business has operated out of
24    the Property since then.      (Id.)
25                In 1986, the California Department of Health Services
26    launched an investigation on Capitol Plating after the Sacramento
27    Bee reported that R&L was illegally dumping waste on the Property
28    (the “Site”).     (Defs.’ Resp. to Pls.’ SUF at 3, ¶ 2f.)        The
                                            4
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 12 of 97


 1    Department investigated and took samples and pictures of the
 2    facility.    (Id. at 3, ¶ 2g.)      Later investigations at the
 3    Property showed soil and groundwater contaminated with various
 4    heavy metals including copper, chromium, and nickel at and
 5    emanating from the Property.        (Decl. Anne Farr at 7-10 (Docket
 6    No. 95-27).)      The levels of copper, nickel, and chromium at the
 7    Site exceed federal and state regulatory limits for both
 8    groundwater and soil.      (Id.)
 9                The City filed suit alleging, inter alia, violations of
10    the Resource Conservation Recovery Act (“RCRA”) §7002(a), 42
11    U.S.C. § 6972; the Comprehensive Environmental Response,
12    Compensation and Liability Act (“CERCLA”) § 107(a), 42 U.S.C. §
13    9607(a), and the Gatto Act, Cal. Health & Safety Code §§ 25403.1,
14    25403.5.    Plaintiffs also raise claims for public nuisance and
15    declaratory relief.     Plaintiffs now seek summary judgment on the
16    issue of liability on each of these claims.         (Docket No. 95.)
17                II.    Legal Standard
18                Summary judgment is proper “if the movant shows that
19    there is no genuine dispute as to any material fact and the
20    movant is entitled to judgment as a matter of law.”          Fed. R. Civ.
21    P. 56(a).    A material fact is one that could affect the outcome
22    of the suit, and a genuine issue is one that could permit a
23    reasonable jury to enter a verdict in the non-moving party’s
24    favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
25    (1986).
26                The party moving for summary judgment bears the initial
27    burden of establishing the absence of a genuine issue of material
28    fact and can satisfy this burden by presenting evidence that
                                            5
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 13 of 97


 1    negates an essential element of the non-moving party’s case.
 2    Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
 3    Alternatively, the movant can demonstrate that the non-moving
 4    party cannot provide evidence to support an essential element
 5    upon which it will bear the burden of proof at trial.           Id.   Any
 6    inferences drawn from the underlying facts must, however, be
 7    viewed in the light most favorable to the party opposing the
 8    motion.    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
 9    U.S. 574, 587 (1986).
10                Under Fed. R. Civ. P. 56(g), if the court does not
11    grant all of the relief requested by the motion, it may enter an
12    order stating any material fact that is not genuinely in dispute
13    and treat those facts as established in the case.
14                III.       Discussion
15                       A. CERCLA Claim
16                “CERCLA was enacted in 1980 as a broad remedial measure
17    aimed at assuring ‘the prompt and effective cleanup of waste
18    disposal sites’ and ensuring that ‘parties responsible for
19    hazardous substance bore the cost of remedying the conditions
20    they created.’”     Adobe Lumber, Inc. v. Hellman, 658 F. Supp. 2d
21    1188, 1192 (E.D. Cal. 2009) (quoting Mardan Corp. v. C.G.C.
22    Music, Ltd., 804 F.2d 1454, 1455 (9th Cir. 1986)).          The Act holds
23    owners and operators of facilities at which hazardous substances
24    were disposed strictly liable.       3550 Stevens Creek Assocs. v.
25    Barclays Bank of Cal., 915 F.2d 1355, 1357 (9th Cir. 1990).           The
26    Act does not “mandate ‘joint and several liability’ in every
27    case.”    Burlington N. & Santa Fe Ry. Co. v. U.S., 556 U.S. 599,
28    613 (2009).    When “there is a reasonable basis for determining
                                           6
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 14 of 97


 1    the contribution of each cause to a single harm,” each defendant
 2    “is subject to liability only for the portion of the total harm
 3    that he has himself caused.”       Id. (quoting Restatement (Second)
 4    of Torts, § 433A).
 5                To prevail in a private cost recovery action under
 6    CERCLA, a plaintiff must prove that “(1) the site on which the
 7    hazardous substances are contained is a ‘facility’ under CERCLA's
 8    definition of that term; (2) a ‘release’ or ‘threatened release’
 9    of any ‘hazardous substance’ from the facility has occurred; (3)
10    such ‘release’ or ‘threatened release’ has caused the plaintiff
11    to incur response costs that were ‘necessary’ and ‘consistent
12    with the national contingency plan,’; and (4) the defendant is
13    within one of four classes of persons subject to the liability
14    provisions of Section 107(a).”       Carson Harbor Vill., Ltd. v.
15    Unocal Corp., 270 F.3d 863, 870–71 (9th Cir. 2001) (internal
16    citations omitted) (quoting Stevens Creek, 915 F.2d at 1358.
17                Defendants do not appear to seriously dispute that
18    plaintiffs have established each of the elements above.1
19    Defendants instead argue that the harm is divisible and that a
20    divisibility defense may be invoked to defeat a motion for
21    summary judgment on CERCLA liability.        (Defs.’ Opp. to Mot. Summ.
22    J. at 8 (Docket No. 102).)      For that proposition, defendants rely
23    on United States v. Alcan Aluminum Corporation, 964 F.2d 252 (3d
24
            1   Although defendants appear to suggest that there was no
25    release or that the release was insufficient, they do not further
26    discuss the issue. See Defs.’ Opp. to Mot. for Summ. J. at 6
      (“Based on the evidence, R and L had, at most, five to ten
27    releases through the hole in the back of the plating facility.
      (Love Dec.) There is no direct evidence of any releases by R and
28    L other than those.”).
                                      7
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 15 of 97


 1    Cir. 1992).    Defendants argue that the court in Alcan evaluated
 2    the divisibility defense “just like any other affirmative
 3    defense” and that the Ninth Circuit has “implicitly adopted the
 4    Third Circuit’s approach” to the defense in Pakootas v. Teck
 5    Cominco Metals, Ltd., 905 F.3d 565, 587 (9th Cir. 2018).              (Defs.’
 6    Opp. to Mot. Summ. J. at 9 (Docket No. 102).)
 7                The court does not agree with defendants’
 8    interpretation of Alcan.      In Alcan, the government filed a
 9    complaint against multiple defendants, including Alcan, to
10    recover costs incurred in the cleanup of hazardous wastes
11    released.    Alcan, 964 F.2d at 257.      The government settled with
12    all defendants except Alcan.       Id.   The government then moved for
13    summary judgment “to collect the balance of its response costs.”
14    Id.   The district court granted the motion and “held that Alcan
15    was jointly and severally liable for the removal costs.”              Id.
16    Upon review, the Third Circuit found “error” in the district
17    court granting summary judgment “for the full claim . . . without
18    conducting a hearing.”      Id. at 269 (emphasis added).      The Third
19    Circuit then remanded the case for the district court to
20    determine if Alcan could limit its liability based on its
21    “personal contribution to the harm.”        Id.   In other words, the
22    Third Circuit reversed not because the harm was divisible, but
23    rather because the district court assumed that the harm was not,
24    and assigned full liability for the remaining costs.          See id. at
25    270 (“Neither the magistrate judge nor the district court engaged
26    in any factual investigation concerning the divisibility of the
27    environmental harm.”).      Alcan does not stand for the proposition
28    that divisibility precludes partial summary judgment on the issue
                                           8
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 16 of 97


 1    of liability.     Instead, Alcan permits this court to find
 2    defendants liable under CERCLA and thereafter hold a hearing to
 3    determine the extent of defendants’ contribution to the harm.
 4                 Further, even if the Alcan court interpreted
 5    divisibility to preclude summary judgment on the issue of
 6    liability, the Ninth Circuit did not adopt such an interpretation
 7    in Pakootas.    In Pakootas, plaintiffs first moved for partial
 8    summary judgment on defendants’ divisibility defense and the
 9    district court granted it.      905 F.3d at 573-74.      Then, the
10    district court “held that [defendant] was a liable party under
11    [CERCLA].”    Id. at 574.    After holding that defendant was liable,
12    the court then concluded “that without its divisibility defense,
13    [defendant] was jointly and severally liable” for recovery costs.
14    Id.   The district court thus made three independent findings: (1)
15    that the harm was not divisible; (2) that defendant was liable
16    under CERCLA; and (3) that defendant was jointly and severally
17    liable.    Defendant appealed all three findings.        Id. at 574.
18                 Defendants are correct that the Ninth Circuit in
19    Pakootas evaluated “how to review divisibility evidence on
20    summary judgment.”     Id. at 588; see Defs.’ Opp. to Mot. for Summ.
21    J. at 9 (Docket No. 102).      Defendants are incorrect, however, in
22    concluding that the Pakootas court’s evaluation of divisibility
23    on summary judgment means divisibility can “defeat” a motion for
24    summary judgment as to CERCLA liability.         The court discussed
25    divisibility on summary judgment because plaintiffs specifically
26    moved for summary judgment on divisibility.         905 F.3d at 573-74.
27    The court did not find, nor did it “implicitly adopt” the idea,
28    that a finding of genuine issue of material fact as to
                                           9
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 17 of 97


 1    divisibility precludes a district court from finding a party
 2    liable under CERCLA.      Indeed, the district court separated its
 3    finding of CERCLA liability from its finding on divisibility, and
 4    the Ninth Circuit evaluated each finding independently.           The
 5    Ninth Circuit did not comingle the issues because a court can
 6    find that a party was both liable under CERCLA but not jointly
 7    and severally liable for all of the harm.         See Burlington, 556
 8    U.S. at 614 (distinguishing CERCLA liability from the “scope of
 9    liability”); Cal. Dep't of Toxic Substances Control v. Interstate
10    Non-Ferrous Corp., 298 F. Supp. 2d 930, 968 (E.D. Cal. 2003)
11    (“[A] plaintiff ‘bringing a cost recovery action ... must prove
12    only that each defendant is a ‘liable’ party and not that
13    defendants are responsible for a certain share of the plaintiff’s
14    response costs.”).     Accordingly, plaintiff is entitled to summary
15    on the issue of liability on their CERCLA claim.          Defendants are
16    entitled to a hearing on the scope of that liability and the
17    proportion of damages and costs they must bear.2
18                B.    RCRA Claim
19                Section 6972(a)(1)(B) of the RCRA “permits a private
20    party to bring suit against certain responsible persons,
21    including former owners, “who ha[ve] contributed or who [are]
22    contributing to the past or present handling, storage, treatment,
23

24          2   The court makes no factual conclusions as to
      divisibility. No party has moved for summary judgment on the
25    issue. Further, divisibility analysis is “factually complex,”
26    Alcan, 964 F.2d at 269, and apportionment methods “vary
      tremendously depending on the facts and circumstances of each
27    case,” Pakootas, 905 F.3d at 595. Those questions must be
      determined in a subsequent hearing.
28
                                           10
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 18 of 97


 1    transportation, or disposal of any solid or hazardous waste which
 2    may present an imminent and substantial endangerment to health or
 3    the environment.”      Meghrig v. KFC W., Inc., 516 U.S. 479, 484
 4    (1996); 42 U.S.C.A. § 6972(a)(1)(B).        Section 6972(a) authorizes
 5    district courts “to restrain any person who has contributed or
 6    who is contributing to the past or present handling, storage,
 7    treatment, transportation, or disposal of any solid or hazardous
 8    waste ..., to order such person to take such other action as may
 9    be necessary, or both.” 42 U.S.C.A. § 6972(a).          To prevail on a
10    claim under RCRA § 7002(a)(1)(B), a plaintiff must prove that (1)
11    defendant “was a past or present generator or transporter of
12    solid or hazardous waste or past or present owner or operator of
13    a solid or hazardous waste treatment, storage or disposal
14    facility”; (2) defendant “contributed to the handling, storage,
15    treatment, transportation, or disposal of solid or hazardous
16    waste”; and, (3) “the solid or hazardous waste in question may
17    present an imminent and substantial endangerment to health or the
18    environment.”     Cal. Dep't of Toxic Substances Control, 298 F.
19    Supp. 2d at 971; 42 U.S.C. § 6972(a)(1).
20                Defendants contest only the substantial and imminent
21    endangerment element.      As under plaintiffs’ CERCLA claim,
22    defendants also argue that the divisibility defense precludes
23    summary judgment on this claim.       Assuming, without deciding, that
24    the divisibility defense applies here just as it applies under a
25    CERCLA claim, for the reasons above, the court rejects the
26    divisibility argument and evaluates only whether the waste may
27    present an imminent and substantial endangerment.
28                      1.    Legal Standard
                                           11
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 19 of 97


 1                 The RCRA authorizes injunctive relief where the site
 2    conditions “may present an imminent and substantial endangerment
 3    to health or the environment.”       Id.    The language in the statute
 4    is “expansive.”     Lincoln Properties, Ltd. v. Higgins, No. CIV. S-
 5    91-760DFL/GGH, 1993 WL 217429, at *12 (E.D. Cal. Jan. 21, 1993)
 6    (quoting Dague v. City of Burlington, 935 F.2d 1343, 1355 (2nd
 7    Cir. 1991)).    First, the word “may” precedes the standard of
 8    liability.    This wording is intended “to confer upon the courts
 9    the authority to grant affirmative equitable relief to the extent
10    necessary to eliminate any risk posed by toxic wastes.”           Cal.
11    Dep't of Toxic Substances Control, 298 F. Supp. 2d at 971
12    (quoting id.).     Application of the statute is therefore not
13    limited to emergency situations.          Lincoln Properties, No. CIV. S-
14    91-760DFL/GGH, 1993 WL 217429, at *12.         Second, “endangerment”
15    means “a threatened or potential harm and does not require proof
16    of actual harm.”     Cal. Dep't of Toxic Substances Control, 298 F.
17    Supp. 2d at 971 (quoting id.)       Third, “a finding of ‘imminence’
18    does not require a showing that actual harm will occur
19    immediately so long as the risk of threatened harm is present.”
20    Id. (quoting Lincoln Properties, No. CIV. S-91-760DFL/GGH, 1993
21    WL 217429, at *13).
22                 Finally, “‘[s]ubstantial’ does not require
23    quantification of the endangerment (e.g., proof that a certain
24    number of persons will be exposed, that ‘excess deaths' will
25    occur, or that a water supply will be contaminated to a specific
26    degree) . . . endangerment is substantial if there is some
27    reasonable cause for concern that someone or something may be
28    exposed to a risk of harm by a release or a threatened release of
                                           12
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 20 of 97


 1    a hazardous substance if remedial action is not taken.”           Id.
 2    (quoting Lincoln Properties, 1993 WL 217429, at *13).
 3    “Injunctive relief should not be granted,” however, “‘where the
 4    risk of harm is remote in time, completely speculative in nature,
 5    or de minimis in degree.’”      Id. (quoting Lincoln Properties, 1993
 6    WL 217429, at *13).
 7                      2.   Application
 8                The court finds a genuine issue of material fact as to
 9    whether the site conditions may present an imminent and
10    substantial endangerment.      Plaintiffs present evidence that the
11    levels of copper, nickel, and chromium at the Site exceed state
12    regulatory limits for both groundwater and soil.          (Decl. Anne Far
13    at 7-10).    Dr. Farr, plaintiffs’ expert, relies on the findings
14    from three separate investigations conducted by Advanced
15    GeoEnvironmental on behalf of Capitol Plating, concluding that
16    the Site contained “hazardous levels of chromium, nickel, and
17    copper.”    (Id. at 7.)    Dr. Farr also cites two additional
18    investigations concluding the same.        (Id. at 7-8.)    Defendants do
19    not offer competing evidence on the level of contamination found
20    on the Site nor do they dispute that the concentration of copper,
21    nickel, and chromium exceed regulatory limits.
22                The crux of the issue, however, is whether this level
23    of contamination constitutes an imminent and substantial
24    endangerment.     Dr. Farr concludes that such level of
25    “contamination poses a threat to human health and the
26    environment.”     (Decl. Anne Farr at 3 (Docket No. 95-27).)          On the
27    other hand, defendants argue that Dr. Farr relies on a Department
28    of Toxic Substance Control (DTSC) report that was written but
                                           13
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 21 of 97


 1    never issued.     (See id. at ¶ 25.)      Plaintiffs argue that the lack
 2    of issuance does not mean that the Site is not an imminent and
 3    substantial endangerment.      Id. at 5.    The DTSC’s refusal to
 4    conclude that the contamination may pose an imminent and
 5    substantial danger, however, competes with Dr. Farr’s conclusion
 6    that the level of contamination does pose such a threat and
 7    suffices to find an issue of material fact.
 8                 Indeed, this court cannot conclude that the risk of
 9    harm is imminent and substantial merely because contamination
10    levels exceed California regulatory standards.          In Simsbury-Avon
11    Preservation Club, Inc. v. Metacon Gun Club, Inc., 575 F.3d 199
12    (2d Cir. 2009), the Second Circuit refused to find an imminent
13    and substantial endangerment where lead levels “exceeded
14    Connecticut's [Remediation Standard Regulation] and [Significant
15    Environmental Hazard] thresholds for residential sites,” and
16    plaintiff “dr[e]w the conclusion that lead contamination on the
17    site presents ‘a potential exposure risk to both humans and
18    wildlife’” based “solely” on the contamination exceeding such
19    regulatory thresholds.      Id. at 212.    Plaintiff’s report
20    specifically noted that “evaluation of the degree of such risk
21    would require a further risk assessment” and did not suggest
22    “that anyone is subject to long-term exposure to lead
23    contamination . . . or that there are realistic pathways of
24    exposure.”    Id.
25                 Simsbury-Avon is instructive here.      Every report Dr.
26    Farr relies on (other than the DTSC report) concludes only that
27    the contamination levels exceed California regulatory levels.
28    Just as in Simsbury-Avon, however, Dr. Farr repeatedly qualifies
                                           14
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 22 of 97


 1    the conclusions of almost every report by stating that the full
 2    extent of contamination is unknown.        (Decl. Anne Farr at ¶ 19;
 3    see also, e.g., id. at ¶ 21 (“The extent(s) of the constituents
 4    exceeding [Maximum Concentration Levels] were not defined.”); id.
 5    at ¶ 23 (“Additional sampling . . . is necessary to fully
 6    evaluate the extent of contamination at and emanating from the
 7    Facility.”); id. at 24 (“The full extent of the contamination has
 8    not yet been defined.”).)      Dr. Farr also does not conclude that
 9    anyone is subject to long-term exposure, or that they
10    realistically will be exposed, to the contamination.          In other
11    words, Dr. Farr does not evaluate the risk at hand beyond the
12    conclusion that the levels of contamination exceed California
13    regulatory thresholds.      “State standards do not define a party's
14    federal liability under RCRA.”       Interfaith Cmty. Org. v.
15    Honeywell Int'l, Inc., 399 F.3d 248, 261 n.6 (3d Cir. 2005).
16    This court therefore cannot conclude that the Site poses an
17    imminent and substantial threat based only on the Site’s
18    noncompliance with California concentration limits.
19                      3.   Injunctive Relief
20                “Section 6972(a) authorizes district courts ‘to
21    restrain any person who has contributed or who is contributing to
22    the past or present handling, storage, treatment, transportation,
23    or disposal of any solid or hazardous waste ..., to order such
24    person to take such other action as may be necessary, or both.’”
25    Meghrig v. KFC W., Inc., 516 U.S. 479, 484 (1996).          Because
26    plaintiffs have not established all elements of the RCRA claim,
27    the current state of the record does not support issuance of a
28    mandatory injunction.      See id.; see also LAJIM, LLC v. Gen Elec.
                                           15
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 23 of 97


 1    Co., 917 F.3d 933, 945 (7th Cir. 2019) (“A RCRA plaintiff either
 2    demonstrates irreparable harm or fails to prove his or her case
 3    on the merits.”).     Accordingly, plaintiffs’ request for
 4    injunctive relief is denied.
 5                IT IS THEREFORE ORDERED that plaintiff’s motion for
 6    partial summary judgment on the issue of liability on their
 7    federal claim for violation of the Comprehensive Environmental
 8    Response, Compensation and Liability Act (“CERCLA”) § 107(a) be,
 9    and the same hereby is GRANTED.
10                IT IS FURTHER ORDERED that plaintiffs’ motion for
11    summary judgment on their federal claim for violation of the
12    Resource Conservation Recovery Act (“RCRA”) §7002(a) be, and the
13    same hereby is DENIED.
14                This matter is set for Status Conference on January 21,
15    2020, at 1:30 p.m., to discuss the scheduling of an evidentiary
16    hearing to determine the scope and extent of defendants’
17    liability and the proportionate share of the damages and cleanup
18    costs to be borne by each defendant on the CERCLA claim.              At such
19    evidentiary hearing, the court will also hear the conflicting
20    evidence on the RCRA claim and consider the supplemental state
21    law claims.    No later than ten court days before the Status
22    Conference, counsel shall file a Joint Status Report which shall
23    include suggested dates for the evidentiary hearing.
24    Dated:   December 3, 2019
25

26

27

28
                                           16
Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 24 of 97




              EXHIBIT B
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 25 of 97


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12    CITY OF WEST SACRAMENTO,                 No. 2:18-CV-00900 WBS EFB
      CALIFORNIA; and PEOPLE OF THE
13    STATE OF CALIFORNIA,

14                   Plaintiffs,               MEMORANDUM AND ORDER RE:
                                               DEFENDANTS’ DIVISIBILITY
15          v.                                 DEFENSE
16    R AND L BUSINESS MANAGEMENT, a
      California corporation, f/k/a
17    STOCKTON PLATING, INC., d/b/a
      CAPITOL PLATING, INC., a/k/a
18    CAPITOL PLATING, a/k/a CAPITAL
      PLATING; CAPITOL PLATING, INC.,
19    a dissolved California
      corporation; ESTATE OF GUS
20    MADSACK, DECEASED; ESTATE OF
      CHARLES A. SCHOTZ a/k/a SHOTTS,
21    DECEASED; ESTATE OF E. BIRNEY
      LELAND, DECEASED; ESTATE OF
22    FRANK E. ROSEN, DECEASED; ESTATE
      OF UNDINE F. ROSEN, DECEASED;
23    ESTATE OF NICK E. SMITH,
      DECEASED; RICHARD LELAND, an
24    individual; SHARON LELAND, an
      individual; ESTATE OF LINDA
25    SCHNEIDER, DECEASED; JUDY GUESS,
      an individual; JEFFREY A. LYON,
26    an individual; GRACE E. LYON, an
      individual; THE URBAN FARMBOX
27    LLC, a suspended California
      limited liability company; and
28    DOES 1-50, inclusive,
                                           1
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 26 of 97


 1
                     Defendants.
 2

 3
                                    ----oo0oo----
 4
                  Plaintiffs City of West Sacramento, California and the
 5
      People of the State of California (collectively, “plaintiffs”)
 6
      brought this action to address toxic levels of soil and
 7
      groundwater resulting from the release of hazardous substances at
 8
      a property once occupied by a metal plating facility.
 9
      Plaintiffs’ lawsuit involves the contamination at the property
10
      located at 319 3rd Street in West Sacramento, California (the
11
      “Site”).    This court described much of the factual and procedural
12
      background to this lawsuit in its prior orders.          (See Docket Nos.
13
      18, 33, 44, 63, 115, & 125).
14
                  This court previously granted plaintiffs’ motion for
15
      partial summary judgment and found defendants R and L Business
16
      Management (“R&L”), John Clark, and the Estate of Nick E. Smith
17
      (collectively, “defendants”) liable under the Comprehensive
18
      Environmental Response, Compensation, and Liability Act
19
      (“CERCLA”), 42 U.S.C. § 9607(a).         (Order at 10 (Docket No. 125).)
20
      The court then set an evidentiary hearing to determine whether
21
      defendants’ contribution to the pollution at the Site is
22
      divisible from the total contamination present at the Site (the
23
      “divisibility hearing”).      (Docket No. 129.)     The divisibility
24
      hearing began on August 25, 2020 and lasted three days,
25
      concluding on August 27, 2020.
26
                  At the hearing, defendants offered the testimony of
27
      John Clark, the general manager who oversaw R&L’s plating
28
                                           2
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 27 of 97


 1    operations at the Site, and Richard Leland, the owner of R&L.

 2    Defendants also offered the expert testimony of Dr. Adam Love.

 3    Plaintiffs offered the testimony of Andrew Reimanis, a hazardous

 4    substances engineer at the California Department of Toxic

 5    Substances Control (“DTSC”), and Daniel Gallagher, a senior

 6    engineering geologist at DTSC.       Plaintiffs also offered the

 7    expert testimony of Dr. Anne Farr.

 8                Based on this testimony and additional evidence

 9    submitted by the parties, the court finds that the defendants

10    have not met their burden to prove divisibility and are therefore

11    jointly and severally liable for the harm caused to the Site.

12    This memorandum constitutes the court’s findings of fact and

13    conclusions of law pursuant to Federal Rule of Civil Procedure

14    52(a).1

15    I.    Factual Background

16          A.    Background on the Site’s Characteristics and Operations

17                The Site at issue is a relatively small parcel--

18    approximately 80x160 feet, or 0.3 acres--located in a portion of

19    West Sacramento zoned “Mixed-Use Neighborhood Commercial.”

20    (Expert Report Dr. Adam Love, Ex. 3, at 5 (“Love Report”) (Docket
21    No. 180-1)2; Tr. of Evidentiary Hr’g 531:7-9 (“Hr’g Tr.”) (Docket

22    No. 200-202).)     The Site is bordered by property containing a

23    firehouse to the north, Third Street to the east, and largely

24    vacant lots to the south and west.        (See Love Report at 5.)     The

25          1The court expresses no opinion as to whether or to what
26    extend defendants may offset their liability by the liability of
      another in a subsequent contribution proceeding under CERCLA
27    section 113. See 42 U.S.C. § 9613(f).
           2 All exhibit numbers refer to the parties’ joint exhibit
28    list for the divisibility hearing.
                                      3
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 28 of 97


 1    Site and the surrounding properties were originally developed on

 2    top of imported fill material.       (Love Report at 10.)

 3                    Beginning in the 1930s, the Site was used for

 4    residential purposes and then as a bus and automobile repair

 5    facility until 1949.       (Id.)   Between 1949 and 1973, a series of

 6    businesses performed vehicle electroplating operations on the

 7    Site.       (Id.)   Operations largely took place in a single facility

 8    that abutted the northern and western property lines.3            (See Ex.

 9    23).        The remainder of the Site consisted of a drainage area in

10    the southwest corner and a driveway where workers would park in

11    the southeast corner.       (See id.)

12                    Defendant R&L purchased the business operating on the

13    Site, Capitol Plating, in 1973.         (Id.)   At the time, R&L was

14    incorporated as “Stockton Plating, Inc.”4         (Hr’g Tr. 139:7-

15    141:1.)        Stockton Plating continued the same type of

16    electroplating operations on the Site as Capitol Plating, and

17    even retained the business’ name, until 1985.         (Id.)    From 1985

18    to 1991, defendants used the Site to store bumpers.           (Id.)   No

19    operations have occurred on the Site since 1991.          (Id.)

20            B.      Overview of Contamination at the Site
21                    Various environmental consulting groups have conducted

22    environmental investigations at the Site since 1986, including

23    defendants’ expert, who collected soil and groundwater data at

24    the Site in 2020 for the purposes of preparing a remedial cost

25    estimate for the Site.        (See Love Report; Expert Report of Dr.

26
             This facility has since been demolished, but the concrete
              3

27    foundation is still present at the Site. (See Ex. 7.)
           4 Defendant would later reincorporate as “R and L Business
28    Management” in 1996.
                                      4
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 29 of 97


 1    Anne Farr, Ex. 1, at 7-16 (“Farr Report”).)         Based on these

 2    investigations, DTSC has determined that chromium, copper, lead,

 3    nickel, and cadmium are present in Site soils at levels that

 4    require remediation.      (Farr Report at 15.)     Samples from

 5    monitoring wells and borings also show that groundwater at the

 6    Site is contaminated with nickel, copper, chromium, and cadmium,

 7    as well as a volatile organic compound (“VOC”) known as 1,2-DCA.

 8    (See, e.g., id. at 10.)

 9            C.   Sources of Nickel, Copper, and Chromium Contamination

10                 Electroplating operations at the Site have contributed

11    to the elevated levels and distribution of nickel, copper, and

12    chromium at the Site.      (See Farr Report at 16; Love Report at 12-

13    14.)    The process of electroplating objects like car bumpers is

14    likely to produce this type contamination because the process is

15    so reliant on liquid solutions containing metal.          (See Farr

16    Report at 16.)

17                 Both defendants and previous electroplating businesses

18    at the Site primarily plated chrome bumpers.         (Id.)   The process

19    involved initially stripping away the bumper’s plating down to

20    the bare metal using acid or alkaline solutions.          (Id.)   Any
21    damaged portions of the bumper were then ground, polished, and

22    straightened in two rooms located on the northeast corner of the

23    Site.    (Id.; Hr’g Tr. 110:23-112:1.)      Metal previously used to

24    plate the bumpers was released as particulates were ground off,

25    fell through the air, and settled on the ground.          (Hr’g Tr.

26    110:23-112:1).     Defendants and their predecessors gathered these
27    particulates with a dust collector or swept them up and

28    eventually placed them in a dumpster located in the southwestern
                                           5
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 30 of 97


 1    portion of the Site.      (Hr’g Tr. 77:14-78:11, 134:23-135:4; Ex.

 2    23.)

 3                 Workers then placed the bumpers into tanks in the

 4    facility’s plating area that contained specific metal solutions--

 5    first, copper; then, nickel; last, chromium--and applied an

 6    electric current while they were submerged.         (Love Report at 6;

 7    Ex. 23.)     A worker would manually lift each bumper by using two

 8    hooked rods to leverage it in and out of the tank.          (Id.)

 9    Workers also lowered the bumpers in and out of tanks containing

10    rinse water, and buffed the bumpers after each stage of the

11    plating operation and the finish coat.        (Id.)

12                 Due to the height of the tanks, an elevated “duckboard”

13    floor was built in the plating area so the workers could stand in

14    the optimal position to lift and lower bumpers into the metal

15    solutions.     (Id. at 7.)   The duckboard consisted of two-by-fours

16    with half-inch spacers set in a grid pattern on the floor to

17    create an elevated platform approximately three feet high for the

18    workers to walk on around the tank.        (Id.)   Because of the space

19    between the two-by-fours, the duckboard permitted fluid falling

20    from above to fall directly onto the concrete floor below.            (Id.)
21    “Dragout” releases occurred when plating fluid or rinse water

22    would drip from the bumpers as they were pulled out of one tank

23    and moved into another.      (Rebuttal Expert Report of Dr. Farr, Ex.

24    5, at 7-11 (“Farr Rebuttal”).)       These releases would not only

25    cause plating fluid or rinse water fluid to fall onto the

26    concrete, they would also cause the duckboard to get slippery and
27    wet.   (Id.)    Platers would sometimes slip, dropping the bumpers

28    and causing the contents of the tank to splash and fall onto the
                                           6
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 31 of 97


 1    ground.       (Id. at 9.)   Releases onto the concrete floor also

 2    occurred when plating tanks leaked or holes developed due to

 3    normal wear and tear, or when employees dropped the bumpers when

 4    trying to move them from one tank to the next.          (Id. at 8-9.)

 5                   Any releases that reached the concrete floor in the

 6    plating room would initially flow into a floor drain that

 7    connected to a larger sewer system.         (Love Report at 7.)       When

 8    the floor drain was unable to handle the volume of fluid

 9    released, the plating fluids would flow out of the building

10    through a hole in the southern wall or through the back door

11    where they would spill out onto the ground outside.          (Id.)

12    Indeed, when Clark started as the general manager at the Capitol

13    Plating facility in 1973, he noticed that the ground outside the

14    hole in the wall was stained blue--evidence of releases of

15    liquids from the plating tanks and/or rinse tanks in the plating

16    room.        (Hr’g Tr. 49:15-50:12.)

17                   Releases of metal plating wastes occurred in three

18    primary source areas.        (See Hr’g Tr. 251:7-253:7, 597:25-598:15;

19    Farr Report at 16.)         Plating operations released metals through

20    the footprint of the plating room and through the hole in the
21    southern wall of the plating process building into the parking

22    lot area. (Farr Report at 16.)         Releases also occurred in the

23    northeastern portion of the Site.          (Id.)

24            D.     Stockton Plating’s Efforts to Prevent Releases

25                   After Stockton Plating arrived at the Site in 1973, the

26    company made several operational and structural changes to try to
27    limit the number and magnitude of releases of plating metals to

28    the subsurface.        In 1973, Clark plugged the hole in the southern
                                             7
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 32 of 97


 1    wall of the plating facility with packed dirt to prevent releases

 2    of plating fluid and rinse water from reaching the parking lot

 3    area.    (Love Report at 7; Hr’g Tr. 56:15-57:5.)        Clark testified

 4    that he recalled the earthen dam failing “five to ten” times

 5    before he decided to replace it with a concrete retaining wall

 6    that surrounded the wet plating operations the next year.             (Hr’g

 7    Tr. 59:14-63:4; Farr Rebuttal at 6.)

 8                 Between 1973 and 1976, Stockton Plating also installed

 9    a “counterflow” plumbing system and restrictor valves in the

10    rinse tanks, reduced overall water usage in the rinse tanks, and

11    installed racks above the plating tanks to reduce the number of

12    dragout and spillover releases from the tanks and pipe rinse

13    water directly into the sewer pump.        (Love Report at 14.)

14    II.     Legal Standard

15                 Liability for potentially responsible parties under

16    CERCLA “is ordinarily joint and several, except in the rare cases

17    where the environmental harm to a site is shown to be divisible.”

18    Pakootas v. Teck Cominco Metals, Ltd., 905 F.3d 565, 588 (9th

19    Cir. 2018) (emphasis added); see also Burlington N. & Santa Fe

20    Ry. Co. v. United States, 556 U.S. 599, 614 (2009).          The
21    divisibility defense allows CERCLA defendants to avoid joint and

22    several liability by showing “that a reasonable basis for

23    apportionment exists.”      Burlington, 556 U.S. at 614.

24                 “The divisibility analysis involves two steps.”

25    Pakootas, 905 F.3d at 588.       First, the court determines whether

26    the contamination at issue is “theoretically capable of
27    apportionment.”     Id.   “Second, if the harm is theoretically

28    capable of apportionment, the fact-finder determines whether the
                                           8
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 33 of 97


 1    record provides a ‘reasonable basis’ on which to apportion

 2    liability, which is purely a question of fact.”          Id.   If the

 3    CERCLA defendant carries its burden, the court will apportion

 4    liability among the responsible parties so that “each is subject

 5    to liability only for the portion of the total harm that he has

 6    himself caused.”     See id. (quoting United States v. Chem-Dyne

 7    Corp., 572 F. Supp. 802, 810 (S.D. Ohio 1983)) (alteration

 8    omitted).    Otherwise, the responsible parties will be held

 9    jointly and severally liable so that “each is subject to

10    liability for the entire harm.”       Id. (quoting Chem-Dyne, 572 F.

11    Supp. at 810).

12                “[T]he defendant asserting the divisibility defense

13    bears the burden of proof” as to both elements of the defense.

14    Pakootas, 905 F.3d at 589; see also Burlington, 556 U.S. at 614.

15    “This burden is ‘substantial’ because the divisibility analysis

16    is ‘intensely factual.’”      Pakootas, 905 F.3d at 598 (quoting

17    United States v. Alcan Aluminum Corp., 964 F.2d 252, 269 (3d Cir.

18    1992)).     “The necessary showing requires a ‘fact-intensive, site-

19    specific’ assessment,” id. at 589 (quoting PCS Nitrogen Inc. v.

20    Ashley II of Charleston LLC, 714 F.3d 161, 182 (4th Cir. 2013)),
21    “generating ‘concrete and specific’ evidence,” id., 905 F.3d at

22    589 (quoting United States v. Hercules, Inc., 247 F.3d 706, 718

23    (8th Cir. 2001)).     While absolute certainty is not required, “the

24    defendant must show by a preponderance of the evidence--including

25    all logical inferences, assumptions, and approximations--that

26    there is a reasonable basis on which to apportion the liability
27    for a divisible harm.”      Id.

28                Apportionment under the divisibility defense is
                                           9
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 34 of 97


 1    “conceptually distinct from contribution or allocation of

 2    damages.”    Hercules, 247 F.3d at 718.        In a CERCLA §113(f)

 3    contribution action, during “the allocation phase, the only

 4    question is the extent to which a defendant’s liability may be

 5    offset by the liability of another; the inquiry at this stage is

 6    an equitable one and courts generally take into account the so-

 7    called ‘Gore factors.’”      Id.; see also 42 U.S.C. § 9613(f)

 8    (providing that a court “may allocate response costs among liable

 9    parties using such equitable factors as the court determines are

10    appropriate”) (emphasis added).       “The divisibility of harm

11    inquiry, by contrast, is guided not by equity--specifically, not

12    by the Gore factors--but by principles of causation alone.”

13    Hercules, 247 F.3d at 718; see United States v. Rohm Haas Co., 2

14    F.3d 1265, 1280–81 (3d Cir. 1993); APL Co. Pte. Ltd. v. Kemira

15    Water Sols., Inc., 999 F. Supp. 2d 590, 624 (S.D.N.Y. 2014) (“The

16    divisibility doctrine is not a means by which courts allocate the

17    costs incurred in a cleanup and response operation among PRPs

18    [potentially responsible parties] on an equitable basis (i.e., on

19    the basis of relative fault).”).          Instead, “equitable

20    considerations play no role in the apportionment analysis[.]”
21    PCS Nitrogen, 714 F.3d at 182 (quoting Burlington, 556 U.S. at

22    615 n.9).

23                Because courts must not consider equitable factors,

24    “where causation is unclear, divisibility is not an opportunity

25    for courts to ‘split the difference’ in an attempt to achieve

26    equity.”    Hercules, 247 F.3d at 718.        “Rather, ‘[i]f they are in
27    doubt, district courts should not settle on a compromise amount

28    that they think best approximates the relative responsibility of
                                           10
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 35 of 97


 1    the parties.’     In such circumstances, courts lacking a reasonable

 2    basis for dividing causation should avoid apportionment

 3    altogether by imposing joint and several liability.”          Id. at 718–

 4    19 (citations omitted).

 5    III. Discussion

 6          A.    Whether the Contamination Is Theoretically Capable of
                  Apportionment
 7

 8                Whether the environmental harm is theoretically capable

 9    of apportionment “is primarily a question of law.”          Pakootas, 905

10    F.3d at 588.    “Underlying this question, however, are certain

11    embedded factual questions that must necessarily be answered,

12    such as ‘what type of pollution is at issue, who contributed to

13    that pollution, how the pollutant presents itself in the

14    environment after discharge, and similar questions.’”           Id.

15    (quoting NCR Corp., 688 F.3d at 838).        This is because “a court

16    cannot say whether a harm ‘is, by nature, too unified for

17    apportionment’ without knowing certain details about the ‘nature’

18    of the harm.”     Pakootas, 905 F.3d at 591.      “As one commentator

19    has explained: ‘Even if a party’s waste stream can be separately

20    accounted for, its effect on the site and on other parties’
21    wastes at the site must also be taken into account.’”           Id.

22    (quoting William C. Tucker, All Is Number: Mathematics,

23    Divisibility and Apportionment Under Burlington Northern, 22

24    Fordham Envtl. L. Rev. 311, 316 (2011)).         “That is, ‘a defendant

25    must take into account a number of factors relating not just to

26    the contribution of a particular defendant to the harm, but also
27    to the effect of that defendant’s waste on the environment.’”

28    Id.   “Those factors generally include when the pollution was
                                           11
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 36 of 97


 1    discharged to a site, where the pollutants are found, how the

 2    pollutants are presented in the environment, and what are the

 3    substances’ chemical and physical properties.”             Id.   “Chief among

 4    the relevant properties are ‘the relative toxicity, migratory

 5    potential, degree of migration, and synergistic capacities of the

 6    hazardous substances at the site.’”          Id. (quoting United States

 7    v. Alcan Aluminum Corp., 990 F.2d 711, 722 (2d Cir. 1993)).

 8                Moreover, “[f]or the purpose of apportioning CERCLA

 9    liability, the relevant ‘harm’ is the entirety of contamination

10    at a site that has caused or foreseeably could cause a party to

11    incur response costs, suffer natural resource damages, or sustain

12    other types of damages cognizable under section 107(a)(4).”             Id.

13    at 592.    The defendant asserting the divisibility defense must

14    therefore produce evidence showing divisibility of the entirety

15    of contamination at a site, the harm caused by its wastes

16    combined with all other pollution, not just the harm caused by

17    its wastes alone.       Id. at 590–91.

18                Finally, the mixing of pollutants raises a rebuttable

19    presumption of indivisible harm.          Id. at 592–93.    This

20    presumption arises for pollutants that are physically
21    interspersed, not just those that are chemically commingled.             Id.

22    at 593.    “Even if pollutants do not chemically interact, their

23    physical aggregation can cause disproportionate harm that is not

24    linearly correlated with the amount of pollution attributable to

25    each source.”     Id.    In other words, “the fact that a single

26    generator’s waste would not in itself justify a response is
27    irrelevant . . . as this would permit a generator to escape

28    liability where the amount of harm it engendered to the
                                           12
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 37 of 97


 1    environment was minimal, though it was significant when added to

 2    other generators’ waste.”      Id. (quoting Alcan, 964 F.2d at 264).

 3                In this case, defendants’ expert, Dr. Love, seeks to

 4    determine defendants’ contribution to the contamination at the

 5    site by dividing the contaminants up three ways: geographically,

 6    chemically, and volumetrically. (See Hr’g Tr. 250:13-251:6.)           He

 7    then proposes a remedial plan that shows three distinct areas of

 8    contamination, corresponding to the three primary source areas of

 9    the releases at the Site.      (See Hr’g Tr. 250:13-253:7.)       Within

10    each of the three geographic areas, Dr. Love first looks to the

11    chemical nature of the contamination, concluding that because

12    defendants were not responsible for any lead releases at the

13    property, the plating metal contamination (i.e., nickel, copper,

14    and chromium) is divisible from the lead contamination.           (See id.

15    at 258:1-24.)

16                Dr. Love then estimates the portion of the plating

17    metal contamination that the defendants contributed, using time

18    spent at the Site as a proxy for volume and considering the

19    improvements to the plating equipment and operations that

20    Stockton Plating made after arriving on the Site. (See id. at
21    259:17-262:2.)     Based on these estimates, Dr. Love calculates

22    that defendants should only be liable for 3.1% of the costs laid

23    out in his plan to remedy the Site’s soil and 3.7% of the costs

24    to remedy the Site’s groundwater.         (See id. at 296:3-24; Love

25    Report at 22-23.)

26                A fundamental problem with Dr. Love’s analysis is that
27    it fails to take into account the impact of the ongoing

28    investigation by the DTSC.       Before any remedial plan can be
                                           13
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 38 of 97


 1    implemented it must be approved by the DTSC.         Michael Gallagher

 2    is the DTSC hazardous substance engineer tasked with

 3    investigating the Site and recommending a remedial plan.              He

 4    testified at the hearing that the subsurface contamination at the

 5    Site still has not been fully delineated.         (See id. at 466:14-23,

 6    472:10-473:17.)     Based on his investigation of the Site to date,

 7    Gallagher concludes that further sampling of soil and groundwater

 8    beyond the property line to the southeast and the northeast is

 9    needed to determine how far vertically and laterally chromium,

10    copper, nickel, and lead extend beyond the Site’s property line.

11    (Id. at 489:23-490:3; Ex. 38 at 5.)

12                Gallagher also testified that it is impossible to know

13    whether Site groundwater contamination has been adequately

14    characterized, since reliable groundwater data has not been

15    collected since 2004 and the samples taken by Dr. Love were

16    biased.    (Hr’g Tr. 488:9-489:15, 490:16-25; Ex. 38 at 5.)

17    Because the full scope of the contaminant plume at the site is

18    still unknown, Gallagher has recommended to DTSC that it wait to

19    implement a remedial plan for the Site until additional

20    delineation of the contamination can be performed.          (Hr’g Tr.
21    473:5-17; Ex. 38 at 5.)      DTSC adopted Gallagher’s recommendation

22    when it issued its imminent and substantial endangerment order.

23    (Hr’g Tr. 493:9-494:7.)

24                Thus, because Gallagher and (by extension, DTSC) is not

25    yet willing to approve a remedial plan for the Site, a percentage

26    cannot be accurate if the whole from which it is measured is not
27    known.    See Pakootas, 905 F.3d at 590-91 (“As a result, Teck was

28    required to produce evidence showing divisibility of the entire
                                           14
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 39 of 97


 1    harm caused by Teck’s wastes combined with all other River

 2    pollution--not just the harm from sources of Teck’s six metals

 3    alone.” (emphasis added)).       Because the nature and extent of the

 4    contamination at the Site have still not been fully defined, it

 5    is entirely possible that further harm caused by Stockton Plating

 6    beyond the property line or within it will be discovered.

 7    Granting defendants’ divisibility request based on Dr. Love’s

 8    analysis would leave the remaining defendants in the case holding

 9    the bag for additional contamination or harm that was in fact

10    caused by Stockton Plating.

11                Considering all the evidence offered at the hearing,

12    the court is not convinced that Dr. Love’s divisibility analysis

13    fully defines the contamination at the Site that will require

14    remediation.    Contamination that originated at the Site but has

15    since spread beyond the property line is part of the “relevant

16    harm” because it is foreseeable that it could cause a party to

17    incur response costs under CERCLA to remove it.          Pakootas, 905

18    F.3d at 591.    But testimony and reports by plaintiffs’ expert,

19    Dr. Farr, as well as engineers at DTSC--the state regulatory

20    agency that will eventually have to review and approve a plan for
21    cleanup of the Site--indicate that the nature and extent of the

22    contamination at the Site, including how far the contamination

23    extends beyond the property line, has yet to be determined.           (See

24    Hr’g Tr. 549:11-551:21.)      Accordingly, Dr. Love’s analysis fails

25    to satisfy defendants’ burden of showing that the contamination

26    is theoretically capable of apportionment.
27                The trial court is given broad latitude in judging the

28    credibility of a witness and determining the weight to be given
                                           15
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 40 of 97


 1    to his testimony.     See Young Ah Chor v. Dulles, 270 F.2d 338, 341

 2    (9th Cir. 1959).     Based upon the court’s perception of the

 3    witnesses at the evidentiary hearing and discrepancies between

 4    Dr. Love’s testimony and the evidence presented, the court finds

 5    the testimony of Gallagher and Dr. Farr to be more credible than

 6    that of Dr. Love.

 7                Dr. Farr agrees that the full scope of the

 8    contamination beyond the property lines to the southeast and

 9    northeast remains undefined.       She testified that significant data

10    gaps remain for copper, chromium, and nickel soil concentrations

11    extending beyond the northeast and southeast property lines of

12    the Site, despite the amount of sampling that has taken place

13    over the years, including by Dr. Love.         (See Hr’g Tr. 473:5-17,

14    476:2-15; Ex. 2, fig.s 1, 5, 6.)          Similar data gaps exist with

15    respect to copper, nickel, and chromium concentrations in the

16    groundwater extending beyond the property line in all directions.

17    (See id., fig.s 7, 8, 9.)

18                Dr. Love also does not adequately account for the

19    uncertainty that remains surrounding the nature and extent of the

20    contamination at the Site.       He proposes a soil remedial scheme
21    that divides the Site into fourteen discrete “excavation areas,”

22    where the soil would be excavated and removed in volumes

23    determined according to the extent of metal contamination at that

24    location.    (See Hr’g Tr. 272:13-19; Love Report at 16-18; Ex. 4,

25    fig. 12.)    None of the excavation areas proposed for the

26    northeast corner of the Site extend beyond the property line,
27    despite the evidence showing that the contamination likely

28    spreads further out onto adjacent properties.         (Compare Ex. 4,
                                           16
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 41 of 97


 1    fig. 12 with Ex. 2, fig.s 1, 5, 6.)        And though the proposed

 2    excavation area for the southeast corner of the Site does extend

 3    onto the adjacent property, Dr. Love conceded on cross-

 4    examination that additional investigation of the southeast corner

 5    of the Site is still necessary to determine exactly how far

 6    remediation there would need to extend.         (See Hr’g Tr. 332:19-

 7    333:4.)    Absent an evaluation of the contamination as a whole,

 8    the court cannot conclude that the harm is divisible.           See

 9    Pakootas, 905 F. 3d at 594.

10                Moreover, Dr. Love fails to evaluate the contamination

11    beyond Stockton Plating’s contribution to the pollution or the

12    additional impacts that mixing pollutants may have had, even in

13    the portions of the Site where the experts agree that the nature

14    and extent of the contamination is well-understood.          (See Hr’g

15    Tr. 473:5-17; 476:2-15.)      For instance, Dr. Love’s groundwater

16    analysis does not adequately consider the impact of 1,2 DCA in

17    the groundwater.     He acknowledges the presence of 1,2 DCA at

18    unsafe levels, but his analysis does not provide enough

19    information to adequately assess current groundwater conditions

20    at the Site because it does not provide adequate field sampling
21    information for the data upon which the analysis relies or

22    indicate whether sampling wells were properly re-developed prior

23    to sample collection.      (Farr Report at 19-20; Ex. 38 at 5.)

24                Dr. Love also does not adequately evaluate the impact

25    of lead in the soil.      He concludes that the heightened lead

26    levels observed at the Site are due to fill material upon which
27    the Site was developed, not Stockton Plating’s operations.            (Love

28    Report at 10-11; Farr Rebuttal at 3-4.)         Though plaintiff’s
                                           17
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 42 of 97


 1    expert disputes this conclusion, (see Farr Rebuttal at 3-4), even

 2    if the court assumes that Dr. Love is correct, his analysis

 3    concedes that the lead is commingled and collocated with other

 4    contaminants in the soil.      (See Love Report at 23; Hr’g Tr.

 5    273:24-274:7.)     This type of commingling raises a rebuttable

 6    presumption of indivisible harm.          Pakootas, 905 F. 3d at 594.

 7    Yet Dr. Love makes no effort to rebut this presumption by showing

 8    that lead does not chemically or physically interact with other

 9    contaminants in the soil.      Id.; see also id. at 590-91 (“As a

10    result, Teck was required to produce evidence showing

11    divisibility of the entire harm caused by Teck’s wastes combined

12    with all other River pollution--not just the harm from sources of

13    Teck’s six metals alone.”)

14                Dr. Love also dismisses the additional effects that

15    Stockton Plating’s releases of plating metals may have had

16    through chemical or physical reactions with the plating metals or

17    other contaminants already present in the soil (often referred to

18    as “synergistic effects”).       (See Farr Rebuttal at 12-13.)        He

19    acknowledges that the plating metals released by Stockton Plating

20    are commingled in the soil with plating metals released by prior
21    operators, but nevertheless concludes that the metals have not

22    produced any synergistic effects because they do not react

23    chemically with one another.       (See Hr’g Tr. 231:15-232:19.)        In

24    Pakootas, the court rejected a similar argument by the defendant:

25    “[e]ven if pollutants do not chemically interact, their physical

26    aggregation can cause disproportionate harm that is not linearly
27    correlated with the amount of pollution attributable to each

28    source.”    Pakootas, 905 F.3d at 593.        Thus, even if Dr. Love is
                                           18
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 43 of 97


 1    correct in asserting that Stockton Plating’s plating metals could

 2    not have chemically interacted with metals released by prior

 3    operators, his analysis is insufficient because it does not

 4    address the potential exacerbating effects of physical

 5    commingling between Stockton Plating’s releases and plating

 6    metals already present in the soil.         See id.

 7                The court is persuaded by Dr. Farr’s Rebuttal Report,

 8    which points out that Dr. Love overlooked the potential for

 9    releases from Stockton Plating’s facility to drive metals already

10    in the soil deeper into the subsurface and into groundwater as

11    concentrations near the surface reached equilibrium.          (See Farr

12    Rebuttal at 12-13.)     The court therefore cannot conclude that the

13    impact of Stockton Plating’s releases of additional copper,

14    nickel, and chromium into the soil or groundwater was linear.

15    See Pakootas, 905 F.3d at 593.

16                For these reasons, defendants have not established that

17    the entirety of the contamination is theoretically capable of

18    apportionment.

19          B.    Whether a Reasonable Basis for Apportionment Exists

20                Even if the contamination were theoretically capable of
21    apportionment, the defendants’ claim of divisibility would still

22    fail because they have not put forward a reasonable basis for

23    apportionment.     In the second step of the divisibility analysis,

24    a CERCLA defendant must show that “there is a reasonable basis

25    for determining the contribution of each cause to a single harm.”

26    Burlington, 556 U.S. at 614 (quoting Restatement (Second) of
27    Torts § 433A(1)(b)); Pakootas, 905 F.3d at 595.          “What is

28    reasonable in one case may not be in another, so apportionment
                                           19
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 44 of 97


 1    methods ‘vary tremendously depending on the facts and

 2    circumstances of each case.’”         Pakootas, 905 F.3d at 595 (quoting

 3    Hercules, 247 F.3d at 717).         The basis for apportionment may rely

 4    on the “simplest of considerations,” most commonly volumetric,

 5    chronological, or geographic factors.         Burlington, 556 U.S. at

 6    617–18; Pakootas, 905 F.3d at 595.         “The only requirement is that

 7    the record must support a ‘reasonable assumption that the

 8    respective harm done is proportionate to’ the factor chosen to

 9    approximate a party’s responsibility.”         Pakootas, 905 F.3d at 595

10    (quoting Restatement (Second) of Torts § 433A cmt. d).

11                Here, defendants argue that amount of contamination

12    attributable to defendants can be apportioned chemically,

13    geographically, and volumetrically.        For the following reasons,

14    none of these options provides a reasonable basis for

15    apportionment.

16                1.     Chemical Apportionment

17                Dr. Love concludes that soil contaminants at the Site

18    are readily distinguishable as metals originating from plating

19    operations (copper, nickel, and chromium) and metals originating

20    from fill material (lead).       (See Love Report at 20.)       In other
21    words, because Dr. Love concludes that all lead at the Site

22    originated from fill material, he apportions no responsibility or

23    cost for remediation to defendants for soil that contains only

24    lead, and apportions 50% responsibility for portions of soil that

25    contain lead and another metal originating from plating

26    operations.      (See id. at 23.)
27                Dr. Love’s assumption that all lead at the Site must

28    originate with fill material is not based on site-specific data.
                                            20
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 45 of 97


 1    Rather it is based only on shallow soil samples collected at the

 2    Firehouse Property north of the Site.        (Farr Rebuttal at 3.)    Dr.

 3    Love provides no analysis to determine whether the elevated lead

 4    concentrations in these shallow soil samples were also detected

 5    in fill soils.     (Id.)   And, crucially, his analysis fails to

 6    account for sampling in 2008 that failed to detect lead at

 7    elevated concentrations in fill soils at the Site and to the east

 8    of the Site.     (Id. at 4.)   If anything, the evidence tends to

 9    show that one of the primary source areas for lead was the

10    parking lot located in the southeastern corner of the Site.

11    (Id.)   The elevated lead concentrations in this portion of the

12    Site are commingled and collocated with elevated chromium,

13    copper, and nickel, suggesting that Stockton Plating could have

14    been the source of at least some of the lead contaminants found

15    in the soil.     (See id.)   It is therefore not reasonable to assume

16    that defendant contributed 0% of the harm to soil contaminated

17    only with lead or even 50% of the harm to soil contaminated with

18    lead and one other metal.      See Burlington, 556 U.S. at 617–18;

19    Pakootas, 905 F.3d at 595.

20                2.    Geographic Apportionment
21                Dr. Love’s analysis uses geographic location to try to

22    apportion fault by identifying three distinct areas of the Site

23    where plating metal contamination can be found: the plating

24    facility footprint, the southern rinse water drainage area, and

25    the northeast dumping area.       (See Love Report at 19.)      According

26    to the analysis, defendants cannot be held responsible for any of
27    the contamination in the northeast dumping area because all the

28    contaminants found there originate from fill material or dumping
                                           21
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 46 of 97


 1    of plating metals that occurred prior to Stockton Plating’s

 2    operations at the Site.      (See id. at 20.)

 3                This attempt to apportion fault geographically ignores

 4    evidence that Stockton Plating likely contributed to

 5    contamination in the northeast corner of the Site.          Stockton

 6    Plating’s operations in the northeast corner of the Site included

 7    grinding, straightening, and polishing chrome-plated bumpers.

 8    (Hr’g Tr. 110:23-112:19; 115:22-116:17.)           This process resulted

 9    in releases of copper, nickel, and chromium that fell through the

10    air and settled onto the ground.          (Id.)   Though these operations

11    took place indoors and above a concrete floor, two fires in 1973

12    and 1985 could have resulted in the release of particles outside

13    the building either directly or via firefighters’ efforts to

14    douse the flames.     (Id. at 161:18-162:22.)       A major rain event in

15    the Sacramento area in 1986, after defendant had ceased

16    operations but before it had completely removed its chemicals and

17    equipment from the property, could have also spread metal

18    particles to the subsurface.       (See Ex. 52.)     In light of the

19    evidence of additional ways that releases of plating metals from

20    the northeast corner of the facility could have made their way to
21    the subsurface, the court cannot find that the record reasonably

22    supports an assumption that defendants are not responsible for

23    any of the harm to the northeastern portion of the Site.              See

24    Pakootas, 905 F.3d at 595.

25                In addition, Dr. Love gives the impression that the

26    geographic areas he defines would remain distinct throughout the
27    process of remediation.      (See Ex. 4, fig. 12.)      But as Dr. Love

28    conceded on cross-examination, the excavation areas his analysis
                                           22
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 47 of 97


 1    proposes would not remain separate and distinct once excavation

 2    began.   (See Hr’g Tr. 342:1-343:20.)       The court is persuaded by

 3    Dr. Farr’s testimony and rebuttal report, which point out that

 4    repeated releases over a period of years at a site this small are

 5    likely to form “one big blob” in the soil.         (See Hr’g Tr. 531:23-

 6    532:7, 625:3-626:24; Farr Rebuttal at 15.)         It is simply not

 7    possible in this case to carve up the Site geographically into

 8    separate and distinct portions that reflect the defendants’

 9    “contribution . . . to a single harm.”        Burlington, 556 U.S. at

10    614 (quoting Restatement (Second) of Torts § 433A(1)(b)).             There

11    is therefore no reasonable basis upon which to apportion the harm

12    geographically.

13                3.    Volumetric Apportionment

14                Finally, Dr. Love attempts to apportion defendants’

15    contribution to the harm at the Site within the geographically

16    and chemically divisible areas in his analysis using a volumetric

17    approach.    (See Love Report at 20-22.)      Essentially, Dr. Love

18    calculates the relative amount of plating metals within the three

19    defined portions of the Site that Stockton Plating’s operations

20    were responsible for, as compared to prior operators at the Site.
21    (See id.)

22                To distinguish between releases attributable to

23    defendant and releases attributable to prior operators at the

24    Site, Dr. Love argues that the measures taken by Stockton Plating

25    shortly after it took over operations at the Site eliminated the

26    possibility of releases occurring through the hole of the
27    southern wall of the plating facility after 1974 or through the

28    footprint of the plating room after 1975.         (See Love Report at
                                           23
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 48 of 97


 1    14.)   He also concludes that any releases that occurred as

 2    Stockton Plating was implementing these operational changes were

 3    “minimal and incremental” compared to prior plating operations at

 4    the Site.    (See id. at 14-15.)     Because neither defendants nor

 5    prior operators kept adequate records to determine the specific

 6    volume of plating fluids used at the Site, Dr. Love’s analysis

 7    uses time on the Site as a proxy for volume.         (Love Report at

 8    20.)   Resting on the assumption that “the production volume of

 9    the plating operations was fairly similar throughout the history

10    of Site operations,” the analysis calculates that defendants only

11    contributed 3.1% of the harm to Site soil and 3.7% of the harm to

12    Site groundwater.     (Love Report at 20, 22-23.)

13                The court cannot accept Dr. Love’s attempt to apportion

14    fault volumetrically because his analysis relies on fundamentally

15    flawed assumptions and reaches conclusions that are belied by

16    evidence concerning Stockton Plating’s operations and the nature

17    of the contamination at the Site.         See Burlington, 556 U.S. at

18    617–18; Pakootas, 905 F.3d at 595.         Dr. Love opines that any

19    discharges by the defendant prior to 1974 were minimal or

20    incremental, but his analysis does not mention the “five to ten”
21    known releases of plating metals that Stockton Plating’s general

22    manager admitted occurred before he replaced the earthen dam with

23    the concrete retaining wall.       (Hr’g Tr. 57:16-25.)     Dr. Love also

24    provides no analysis or estimate of the volume of waste or

25    contaminant mass released through the hole in the southern wall

26    of the plating facility as a result of these known discharges.
27    (Farr Rebuttal at 6.)

28                Dr. Love also assumes that the concrete retaining wall
                                           24
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 49 of 97


 1    prevented any liquid from migrating out of the plating area.

 2    (Love Report at 14.)      While the wall likely reduced the amount of

 3    releases that made their way outside the plating area, the court

 4    is not convinced that it eliminated the risk entirely.           (See Farr

 5    Rebuttal at 6.)     Dr. Farr’s testimony confirms that the wall was

 6    not designed to be impermeable to liquids.         (Hr’g Tr. 534:14-

 7    535:4.)    Site inspections revealed cracks and erosion of the

 8    concrete retaining wall as well as mineral discoloration,

 9    indicating that liquids did in fact migrate through the concrete

10    wall during Stockton Plating’s operations after 1974.           (Farr

11    Rebuttal at 7.)     Because the opening to the sewer was located

12    within the bounds of the retaining wall, any fluid that made it

13    beyond the retaining wall would likely have been released onto

14    the land south of the plating facility.         (Id.)

15                Dr. Love also assumes that Stockton Plating’s

16    installation of racks above the plating tanks and improvements to

17    the rinse tanks’ pipes eliminated the potential for releases to

18    occur from the plating room after 1975.        (Love Report at 14.)

19    This is contrary to testimony by Clark that the floor of the

20    plating room would still get wet as a result of plating
21    operations even after Stockton Plating installed the counterflow

22    and drainpipe systems.5      (Hr’g Tr. 119:22-120:4.)

23

24          5Dr. Farr’s rebuttal report also relied on deposition
      testimony by Stockton Plating’s own officers and owners
25    indicating that plating operations continued to cause discharges
26    of plating liquids and rinse water onto the concrete floor after
      Stockton Plating’s improvements were put into place. (Farr
27    Rebuttal at 7-11.) Deposition testimony by Leland specifically
      showed that dragout releases continued to occur all the way up
28    until plating operations at the Site ceased in 1985. (Id.)
                                      25
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 50 of 97


 1                Even if Stockton Plating’s improvements to its plating

 2    equipment reduced the frequency with which releases occurred, it

 3    strains credulity to believe that they eliminated the risk

 4    completely.    (Id. at 9-10.)     And, contrary to Dr. Love’s

 5    assumption, a release onto the concrete floor or directly into

 6    the sewer system would not necessarily prevent the plating metal

 7    from reaching the subsurface.       Neither the concrete slab nor the

 8    sewer system was completely impermeable to liquids; releases

 9    therefore could have made their way through the concrete slab--

10    especially if there were joints or fractures in the floor--or

11    through joints and cracks in the sewer lines.         (Id. at 11-12;

12    Hr’g Tr. 534:14-535:4.)

13                Finally, Dr. Love’s entire volumetric analysis rests on

14    the assumption that the production volume of plating operations

15    at the Site remained relatively constant from 1949 to 1975.           But

16    Clark and Leland’s testimony tends to establish that business

17    increased during Stockton Plating’s time at the Site.           (Hr’g Tr.

18    73:15-25, 99:19-101:21.)      Stockton Plating added a second 1,250-

19    gallon copper tank to the premises that allowed workers to plate

20    two bumpers simultaneously, and implemented efficiency
21    improvements that allowed the Site to process more bumpers each

22    shift.   (Id.)    Dr. Farr agreed that changes in the facility’s

23    footprint indicated that production at the facility was likely

24    increasing over time.      (Hr’g Tr. 539:24-540:17, 561:8-19; Farr

25    Rebuttal at 14-18.)     While some evidence indicates that Stockton

26    Plating pursued increased “finished bumpers” business in the late
27    1970s that would have had little to no potential for releases of

28    plating metals, the weight of the evidence--much of it provided
                                           26
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 51 of 97


 1    by defendants’ own managers and owners--indicates that operations

 2    that carried a risk of releases increased over time at the Site.

 3    Dr. Love’s assumption that production stayed relatively constant

 4    was therefore unreasonable.       See Pakootas, 905 F.3d at 595

 5    (quoting Hercules, 247 F.3d at 717).

 6                In summary, to accept Dr. Love’s theory of volumetric

 7    apportionment, the court would have to (1) accept that the memory

 8    of Stockton Plating’s general manager of events that occurred

 9    almost 50 years ago is accurate and that there were only five to

10    ten releases of plating fluids at the Site in 1973, (2) assume

11    that these releases were de minimis, and (3) assume that the

12    structural and operational improvements defendants implemented

13    over the next two years prevented any releases of plating fluids

14    from reaching the subsurface, all while assuming, contrary to the

15    evidence, that operations at the Site remained relatively

16    constant over time.

17                Defendants essentially ask the court to stack

18    assumption on top of assumption to conclude that they should be

19    held liable for exactly 3.1% of the harm to Site soil and exactly

20    3.7% of the harm to Site groundwater.        (See Love Report at 20,
21    22-23.)    Because these assumptions run counter to the weight of

22    the evidence, defendants have not met the “substantial” burden of

23    showing a reasonable basis for determining their contribution to

24    the overall harm at the Site.       Pakootas, 905 F.3d at 598 (quoting

25    Alcan, 964 F.2d at 269).

26                IT IS THEREFORE ORDERED that the defendants’ request
27    for a finding of divisibility be, and the same hereby is, DENIED.

28    The court hereby finds and declares as follows:
                                           27
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 52 of 97


 1          1.     Defendants have not met their burden of establishing

 2                 that the contamination at the Site is theoretically

 3                 capable of apportionment.

 4          2.     Even if the contamination were theoretically capable of

 5                 apportionment, defendants have not met their burden of

 6                 establishing that there is a reasonable basis by which

 7                 to determine their contribution to the overall harm.

 8          3.     The CERCLA liability of Defendants R&L, John Clark, and

 9                 the Estate of Nick E. Smith is not divisible from the

10                 total contamination present at the Site.

11          4.     Defendants R&L, John Clark, and the Estate of Nick E.

12                 Smith are therefore jointly and severally liable for

13                 the CERCLA violations that have occurred at the Site.

14          5.     The court expresses no opinion as to whether or to what

15                 extent defendants may offset their liability by the

16                 liability of another in a subsequent contribution

17                 proceeding under CERCLA section 113.

18

19    Dated:     September 16, 2020

20
21

22

23

24

25

26
27

28
                                           28
Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 53 of 97




             EXHIBIT C
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 54 of 97


 1

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT

10                         EASTERN DISTRICT OF CALIFORNIA

11                                  ----oo0oo----

12

13    CITY OF WEST SACRAMENTO,                 No. 2:18-cv-00900 WBS EFB
      CALIFORNIA; and PEOPLE OF THE
14    STATE OF CALIFORNIA,

15                   Plaintiffs,               MEMORANDUM AND ORDER RE:
                                               PLAINTIFFS’ MOTION FOR
16          v.                                 PARTIAL SUMMARY JUDGMENT ON
                                               ITS PUBLIC NUISANCE AND
17    R AND L BUSINESS MANAGEMENT, a           PORTER-COLOGNE ACT CLAIMS
      California corporation, f/k/a
18    STOCKTON PLATING, INC., d/b/a
      CAPITOL PLATING INC., a/k/a
19    CAPITOL PLATING, a/k/a CAPITAL
      PLATING; CAPITOL PLATING, INC.,
20    a dissolved California
      corporation; et al.,
21
                     Defendants.
22

23
                                    ----oo0oo----
24
                  Plaintiffs City of West Sacramento, California and the
25
      People of the State of California (collectively, “plaintiffs”)
26
      brought this action to address toxic levels of soil and
27
      groundwater contamination resulting from the release of hazardous
28
                                           1
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 55 of 97


 1    substances from a metal plating facility formerly located at 319

 2    3rd Street, West Sacramento, California (the “Site”).

 3                 The court previously granted in part plaintiffs’ motion

 4    for partial summary judgment, holding defendants R and L Business

 5    Management (“R&L”), John Clark, and the Estate of Nick E. Smith

 6    (collectively, “defendants”) liable under the Comprehensive

 7    Environmental Response, Compensation, and Liability Act

 8    (“CERCLA”), 42 U.S.C. § 9607(a).       (Order at 10 (Docket No. 125).)

 9    The court found that triable issues of material fact remained as

10    to plaintiffs’ claim under the Resource Conservation and Recovery

11    Act (“RCRA”), 43 U.S.C. § 6972.       (Id. at 14-16.)

12                 After holding an evidentiary hearing, the court further

13    determined that defendants’ contribution to the pollution at the

14    Site was not divisible from the total contamination present at

15    the Site under CERCLA.      (See Mem. and Order re: Defendants’

16    Divisibility Defense (“Divisibility Order”) (Docket No. 203).)

17    The court described the factual and procedural background of this

18    lawsuit in great detail in these prior orders.          (See Docket Nos.

19    125, 203.)

20                 Plaintiffs now move for partial summary judgment
21    against defendants as to their claims under California public

22    nuisance law and the Porter-Cologne Water Quality Control Act,

23    Cal. Wat. Code § 13304(c).1

24    I.    Legal Standard

25          1   Plaintiffs’ contemporaneous motion for summary judgment
26    on their claims under the Gatto Act, Cal. Health & Safety Code §§
      25403.1, 25403.5; the Carpenter-Presley-Tanner Hazardous
27    Substance Account Act (“HSAA”), Cal Health & Safety Code §
      25363(d); and for Injunctive Relief will be decided in a separate
28    Order.
                                      2
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 56 of 97


 1          A.     Summary Judgment

 2                 Summary judgment is proper “if the movant shows that

 3    there is no genuine dispute as to any material fact and the

 4    movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

 5    P. 56(a).    A material fact is one that could affect the outcome

 6    of the suit, and a genuine issue is one that could permit a

 7    reasonable jury to enter a verdict in the non-moving party’s

 8    favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 9    (1986).

10                 The party moving for summary judgment bears the initial

11    burden of establishing the absence of a genuine issue of material

12    fact and can satisfy this burden by presenting evidence that

13    negates an essential element of the non-moving party’s case.

14    Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

15    Alternatively, the movant can demonstrate that the non-moving

16    party cannot provide evidence to support an essential element

17    upon which it will bear the burden of proof at trial.           Id.   Any

18    inferences drawn from the underlying facts must, however, be

19    viewed in the light most favorable to the party opposing the

20    motion.     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
21    U.S. 574, 587 (1986).

22    II.      Discussion

23                 Plaintiffs first argue that they are entitled to

24    summary judgment on their claim that defendants’ contributions to

25    pollution at the Site have caused a public nuisance.          (See Pls.’

26    Mem. P. & A. at 23-32 (Docket No. 204).)         Under California law, a
27    nuisance is “[a]nything which is injurious to health . . . or is

28    indecent or offensive to the senses, or an obstruction to the
                                           3
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 57 of 97


 1    free use of property, so as to interfere with the comfortable

 2    enjoyment of life or property . . . .”        Cal. Civ. Code § 3479.        A

 3    public nuisance is “one which affects at the same time an entire

 4    community or neighborhood, or any considerable number of persons,

 5    although the extent of the annoyance or damage inflicted upon

 6    individuals may be unequal.”       Cal. Civ. Code § 3480.     A plaintiff

 7    must show “substantial and unreasonable interference, either with

 8    a public right or with the enjoyment of a plaintiff's property.”

 9    Coppola v. Smith, 935 F. Supp. 2d 993, 1017–19 (E.D. Cal. 2013)

10    (Ishii, J.) (citing City of Los Angeles v. San Pedro Boat Works,

11    635 F.3d 440, 452 (9th Cir. 2011); People ex rel. Gallo v. Acuna,

12    14 Cal. 4th 1090 (Cal. 1997)).

13                To prevail on a claim of public nuisance, “[a]

14    plaintiff must establish a ‘connecting element’ or a ‘causative

15    link’ between the defendant’s conduct and the threatened harm.”

16    Citizens for Odor Nuisance Abatement v. City of San Diego, 8 Cal.

17    App. 5th 350, 359 (2017) (quoting In re Firearm Cases, 126 Cal.

18    App. 4th 959, 988 (2005)).       “[T]he causation element of a public

19    nuisance cause of action is satisfied if the conduct of a

20    defendant is a substantial factor in bringing about the result.”
21    People v. ConAgra Grocery Products Co., 17 Cal. App. 5th 51, 101

22    (2017).

23                “‘The substantial factor standard is a relatively broad

24    one, requiring only that the contribution of the individual cause

25    be more than negligible or theoretical.’         Thus, ‘a force which

26    plays only an infinitesimal or theoretical part in bringing about
27    injury, damage, or loss is not a substantial factor,’ but a very

28    minor force that does cause harm is a substantial factor.”            Id.
                                           4
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 58 of 97


 1    (quoting Bockrath v. Aldrich Chem. Co., 21 Cal. 4th 71, 79 (Cal.

 2    1999)).

 3                Plaintiffs also argue that they are entitled to summary

 4    judgment on their claim that defendants violated the Porter

 5    Cologne Water Quality Control Act. The Porter-Cologne Act permits

 6    a governmental cost recovery claim to be brought against “any

 7    person who has discharged or discharges waste . . . or who has

 8    caused or permitted . . . waste to be discharged or deposited . .

 9    . into the waters of the state and creates, or threatens to

10    create, a condition of pollution or nuisance.”          Cal. Wat. Code §

11    13304(a).

12                To prevail on a claim under the Porter-Cologne Act, a

13    plaintiff must satisfy the same common-law causation requirements

14    as for a claim under California public nuisance law.          See City of

15    Modesto Redev. Agency v. Superior Court, 119 Cal. App. 4th 28, 38

16    (2004) (“[I]t appears that the Legislature not only did not

17    intend to depart from the law of nuisance, but also explicitly

18    relied on it in the Porter-Cologne Act . . . .”).

19                Here, a disputed issue of fact remains as to whether

20    defendants’ acts or omissions were a substantial factor in
21    causing the nuisance or condition of pollution at issue.

22    Defendants’ expert, Dr. Love, and plaintiffs’ expert, Dr. Farr,

23    disagree as to the extent of defendants’ contribution to the

24    pollution at the Site.      While Dr. Farr concludes that defendants’

25    contribution was significant enough to require remediation on its

26    own, independent of any contributions made by prior operators of
27    the Site (see Salazar Decl. Ex. C, Rebuttal Exp. Report of Dr.

28    Farr at 5-13 (“Farr Rebuttal”) (Docket No. 206-1)), Dr. Love
                                           5
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 59 of 97


 1    concludes that defendants’ contributions “would have been trivial

 2    compared to the numerous years of hazardous materials release

 3    from previous Site operations” and “would reasonably be expected

 4    to not have, on their own, caused the need for site clean-up”

 5    (see Salazar Decl. Ex. B, Exp. Report of Dr. Love at 15 (“Love

 6    Report”) (Docket no. 206-1)).       Though the court previously

 7    assessed the experts’ credibility the evidentiary hearing on

 8    defendants’ divisibility defense under CERCLA, the court made no

 9    finding of credibility in the context of issue of causation now

10    before the court.     (See generally Divisibility Order.)

11                Plaintiff’s motion for summary judgment on its nuisance

12    and Porter Cologne Act claims must therefore be denied.           See

13    Celotex, 477 U.S. at 322–23.       The court will resolve the

14    credibility of Dr. Love and Dr. Farr as to causation with respect

15    to plaintiffs’ claims for nuisance Porter Cologne Water Quality

16    Control Act violation at the time of trial.

17                IT IS THEREFORE ORDERED that plaintiffs’ motion for

18    summary judgment (Docket No. 204) be, and the same hereby is,

19    DENIED as to plaintiffs’ claims under California public nuisance

20    law and the Porter Cologne Water Quality Control Act.
21    Dated:   October 28, 2020

22

23

24

25

26
27

28
                                           6
Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 60 of 97




              EXHIBIT D
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 61 of 97


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10                                  ----oo0oo----
11

12    CITY OF WEST SACRAMENTO,                 No. 2:18-cv-00900 WBS EFB
      CALIFORNIA; and PEOPLE OF THE
13    STATE OF CALIFORNIA,

14                   Plaintiffs,               AMENDED MEMORANDUM AND ORDER
                                               RE: PLAINTIFFS’ MOTION FOR
15          v.                                 SUMMARY JUDGMENT ON THEIR
                                               CLAIMS UNDER THE GATTO ACT
16    R AND L BUSINESS MANAGEMENT, a           AND THE HSAA
      California corporation, f/k/a
17    STOCKTON PLATING, INC., d/b/a
      CAPITOL PLATING INC., a/k/a
18    CAPITOL PLATING, a/k/a CAPITAL
      PLATING; CAPITOL PLATING, INC.,
19    a dissolved California
      corporation; et al.,
20
                     Defendants.
21

22
                                    ----oo0oo----
23
                  Plaintiffs City of West Sacramento, California and the
24
      People of the State of California (collectively, “plaintiffs”)
25
      brought this action to address toxic levels of soil and
26
      groundwater contamination resulting from the release of hazardous
27
      substances from a metal plating facility formerly located at 319
28
                                           1
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 62 of 97


 1    3rd Street, West Sacramento, California (the “Site”).
 2                The court has previously granted summary judgment for
 3    plaintiffs on the issue of liability on their claim under the
 4    Comprehensive Environmental Response, Compensation, and Liability
 5    Act (“CERCLA”), 42 U.S.C. § 9607(a), against defendants R and L
 6    Business Management (“R&L”), John Clark, and the Estate of Nick
 7    E. Smith (collectively, “defendants”).        (Order at 10 (Docket No.
 8    125).)   The court has also found that triable issues of material
 9    fact remain as to plaintiffs’ claims under the Resource
10    Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 7002(a),
11    California public nuisance law, and the Porter-Cologne Water
12    Quality Control Act, Cal. Water Code § 13304(c). (See id. at 14-
13    16; Docket No. 211.)      Additionally, after an evidentiary hearing
14    the court has determined that defendants’ contribution to the
15    pollution at the Site is not divisible from the total
16    contamination present at the Site under CERCLA.          (See Mem. and
17    Order re: Defendants’ Divisibility Defense (“Divisibility Order”)
18    (Docket No. 203).)     The facts and procedural background of the
19    case have been discussed fully in these prior Orders, and will
20    not be repeated here.      (See Docket Nos. 125, 203, 211.)
21                The remaining motion before the court is plaintiffs’
22    motion for partial summary judgment on their Carpenter-Presley-
23    Tanner Hazardous Substance Account Act (“HSAA”) claim, Cal.
24    Health & Safety Code §§ 25363(d), and on their claim under the
25    Gatto Act, Cal. Health & Safety Code §§ 25403.1, 25403.5 and.
26    (See Pls.’ Mot. Partial Summ. J. (“Pls.’ Mot.”) (Docket No.
27    204).)   On their Gatto Act claim, the City requests a permanent
28    injunction requiring defendants to investigate and clean up
                                           2
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 63 of 97


 1    releases of hazardous materials at the Site.         (See id. at 32-35.)
 2    II.    Discussion
 3          A.     HSAA
 4                 The HSAA allows any “person who has incurred response
 5    or corrective action costs in accordance with [CERCLA to] seek
 6    contribution or indemnity from any person who is liable pursuant
 7    to [the HSAA].”     Cal. Health and Safety Code § 25363(d).           For the
 8    purposes of the HSAA, a “‘responsible party’ or ‘liable person,’
 9    . . . means those persons described in section 107(a) of
10    [CERCLA].”     Id. § 25323(a)(1).    Thus, a cost recovery claim under
11    the HSAA has the same elements as a cost recovery claim under
12    CERCLA.    Orange Cty. Water Dist. v. Alcoa Glob. Fasteners, Inc.,
13    12 Cal. App. 5th 252, 297 (2017); Castaic Lake Water Agency v.
14    Whittaker Corp., 272 F. Supp. 2d 1053, 1084 n.40 (C.D. Cal. 2003)
15    (“HSAA creates a scheme that is identical to CERCLA with respect
16    to who is liable.”).
17                 Because the court has already found defendants to be
18    liable under CERCLA § 107 (see Docket No. 125), defendants do not
19    dispute that plaintiffs have satisfied the elements of liability
20    on their claim under the HSAA.       (See Defs.’ Opp’n at 2.)
21    Accordingly, plaintiffs’ motion summary judgment on the issue of
22    liability under the HSAA will be granted.         Damages have yet to be
23    determined, and plaintiffs do not seek summary judgment on the
24    amount of damages at this time.
25          B.     The Gatto Act
26                 The Gatto Act authorizes California “local agencies,”
27    including cities and counties, to investigate and clean up
28    properties within their jurisdiction that have been contaminated
                                           3
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 64 of 97


 1    by hazardous materials and to recover the costs of investigation
 2    and cleanup from responsible parties.         See Cal. Health & Safety
 3    Code §§ 25403.1, 25403.5.         Section 25403.1 provides local
 4    agencies with investigatory and cleanup authority, subject to
 5    certain procedural requirements:
 6                 A local agency may, in accordance with this
                   chapter, take any action that the local
 7                 agency determines is necessary and that is
                   consistent with other state and federal laws
 8                 to investigate and clean up a release on,
                   under, or from blighted property that the
 9
                   local agency has found to be within a
10                 blighted area within the local agency’s
                   boundaries due to the presence of hazardous
11                 materials following a Phase I or Phase II
                   environmental assessment . . . .
12

13    Cal. Health & Safety Code § 25403.1(a)(1)(A).

14                 This section applies “whether the local agency owns

15    that property or not.”      Id.    In other words, without the need for

16    a court order a local agency may enter blighted property that it

17    does not own to investigate and clean up the property so long as

18    (1) the agency provides the owner of the property with 60 days’

19    notice to respond and to propose an investigation and/or cleanup

20    plan, and (2) the owner fails to respond or provides an

21    inadequate response.      See id. §§ 25403.1(a)(1)(A),

22    25403.1(b)(2)(A).

23                 Section 25403.5 further allows local agencies to

24    recover the costs they incur during the investigation and cleanup

25    of a site.     See id. § 25403.5.     “[I]f a local agency undertakes

26    action to investigate property or clean up, or to require others

27    to investigate or clean up, including compelling a responsible

28    party through a civil injunctive action, a release of hazardous
                                             4
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 65 of 97


 1    material, the responsible party shall be liable to the local
 2    agency for the costs incurred in the action.”         Id.   Like the
 3    HSAA, a “responsible party” for the purposes of the Gatto Act is
 4    anyone who qualifies as a responsible party under CERCLA
 5    § 107(a).    See id. §§ 25403.5(a), 25403(s), 25323.5(a)(1).
 6                Defendants again concede that they are responsible
 7    parties under the Gatto Act § 25403.5 because the court has
 8    already found them to be liable under CERCLA §107(a).           (See
 9    Defs.’ Opp’n at 2; Docket No. 125.)        Defendants also do not
10    dispute that the City has fulfilled the remaining Gatto Act
11    requirements set out in section 25403.1--namely, (1) that
12    “releases” have occurred on the Site, (2) that the City has
13    determined the Site to be a “blighted property” within a
14    “blighted area” within the City’s boundaries due to the release
15    of hazardous materials, (3) that the City’s determination
16    followed Phase I and Phase II environmental assessments of the
17    Site, and (4) that the City provided defendants with requisite
18    notice to respond and to propose an investigation and/or cleanup
19    plan.   See id. § 25403.1(a)(1)(A).
20                Therefore, as the court reads the Gatto Act, the City
21    is entitled to enter the Site and take the necessary action to
22    clean up the contamination.       No order of this court is required
23    for the City to do so.      However, the City asks the court to go
24    further and to order defendants to do the investigation and
25    cleanup themselves.     Considering the present posture of this
26    case, the court determines that such an order would be premature
27    and impractical at this time.
28                District courts have broad discretion “to manage their
                                           5
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 66 of 97


 1    own affairs so as to achieve the orderly expeditious disposition
 2    of cases.”    Dietz v. Bouldin, 136 S. Ct. 1885, 1891 (2016)
 3    (quoting Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962)); see
 4    also Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th
 5    Cir. 2002).    Though the court has already found defendants to be
 6    liable under plaintiffs’ CERCLA claim (see Docket No. 125) and
 7    this Order finds them to be liable under plaintiffs’ HSAA claim,
 8    several of plaintiffs’ claims remain outstanding, including their
 9    claims under RCRA, the Porter-Cologne Water Quality Control Act,
10    California public nuisance law, California trespass law, and for
11    declaratory relief.     (See Third Am. Compl. (“TAC”) (Docket No.
12    45); Docket Nos. 125, 203, 211.)         For the reasons that follow,
13    the court finds that deferring its determination as to whether
14    the City is entitled to permanent injunctive relief under the
15    Gatto Act until final resolution of those remaining claims will
16    aid in the orderly and expeditious disposition of the case.           See
17    Dietz, 136 S. Ct. at 1087.
18                 Several of plaintiffs’ other outstanding claims also
19    seek some form of permanent injunctive relief requiring
20    defendants to investigate and clean up the Site.          (See TAC ¶ 85
21    (“The City is entitled to injunctive relief under RCRA § 7002(a),
22    42 U.S.C. § 6972(a), compelling each defendant jointly and
23    severally to conduct a complete, timely, and appropriate
24    investigation and abatement of all actual and potential
25    endangerments arising from the presence of the Contaminants in
26    the environment at the Site, and to obtain regulatory closure of
27    the Site.”); id. ¶ 144 (“Plaintiffs are entitled to injunctive
28    relief compelling defendants jointly and severally, promptly and
                                           6
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 67 of 97


 1    competently to take such action as may be necessary to abate the
 2    public nuisance at the Site and to obtain regulatory closure of
 3    the Site.”); id. ¶ 157 (“The City is entitled to injunctive
 4    relief compelling the defendants jointly and severally, promptly
 5    and competently to take such action as may be necessary to abate
 6    the trespass . . . .”).)
 7                Because injunctive relief “must be narrowly tailored to
 8    remedy the specific harm shown,” City and Cty. of San Francisco
 9    v. Trump, 897 F.3d 1225, 1244 (9th Cir. 2018) (quoting Bresgal v.
10    Brock, 843 F.2d 1163, 1170-71 (9th Cir. 1987)), the precise
11    nature and extent of injunctive relief to which plaintiffs are
12    entitled will depend on which, if any, of those claims are
13    successful.1
14                For example, RCRA § 7002(a) authorizes an injunction
15    where a plaintiff can successfully show that a defendant was a
16    past or present generator of hazardous waste, contributed to the
17    handling, storage, treatment, or disposal of hazardous waste, and
18    that the hazardous waste “may present an imminent and substantial
19    endangerment to health or the environment.”         See 42 U.S.C. §
20    6792(a); Meghrig v. KFC W., Inc., 516 U.S. 479, 484 (1996);
21    LAJIM, LLC v. Gen. Elec. Co., 917 F.3d 933, 943 (7th Cir. 2019).
22    California public nuisance law also authorizes injunctive relief
23    to abate a nuisance--i.e., something that is “injurious to
24    health” or “offensive to the senses”--where a plaintiff can show
25    that a defendant was a substantial factor in causing the
26

27          1   The court expresses no opinion in this Order as to the
      merits of any of plaintiffs’ claims beyond their Gatto Act and
28    HSAA claims.
                                      7
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 68 of 97


 1    nuisance, that the nuisance is “substantial and unreasonable,”
 2    and that the nuisance affects an entire community or neighborhood
 3    at the same time.     See Cty. of Santa Clara v. Atl. Richfield Co.,
 4    137 Cal. App. 4th 292, 306 (2006); Cal. Code Civ. P. § 731.
 5                Thus, if defendants are found to be liable under RCRA
 6    § 7002(a), and the court finds that injunctive relief is
 7    warranted, the court will have to shape any injunctive relief to
 8    account for the “imminent and substantial endangerment” that the
 9    hazardous waste at the Site poses to health or the environment.
10    See 42 U.S.C. § 6792(a); San Francisco, 897 F.3d at 1244.             But if
11    defendants are also found to be liable under public nuisance law,
12    the injunction may take a different form, as the court will have
13    to ensure that the Site is remedied to the point that conditions
14    there are no longer “substantial and unreasonable” or “injurious
15    to health or offensive to the senses.”        Santa Clara, 137 Cal.
16    App. 4th at 306.
17                Because plaintiffs’ remaining claims have the potential
18    to alter the scope and extent of any eventual injunctive relief
19    in this way, the court finds that, regardless of whether the City
20    is entitled to an injunction under the Gatto Act,2 issuing a
21          2   Whether the Gatto Act authorizes suits for injunctive
22    relief is not entirely clear. Section 25323.5 of the Act
      contemplates that, in instances where a local agency “undertakes
23    action to investigate property or clean up, or to require others
      to investigate or clean up, including compelling a responsible
24    party through a civil injunctive action, a release of hazardous
      material, the responsible party shall be liable to the local
25    agency for the costs incurred in the action.” See Cal. Health &
26    Safety Code §§ 25323.5(a). One California Court of Appeals has
      held that similar language contained in the Polanco Redevelopment
27    Act, when read in concert with language authorizing redevelopment
      agencies to take “any action” necessary to remove hazardous
28    substances from properties within a redevelopment project area,
                                      8
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 69 of 97


 1    permanent injunction prior to final judgment would be premature.
 2    Cf. Lincoln Props., Ltd. v. Higgins, No. S-91-760 DFL GGH, 1993
 3    WL 217429 at *16 (E.D. Cal. Jan. 21, 1993) (stating that,
 4    although plaintiff was entitled to injunctive relief under RCRA
 5    and public nuisance law at summary judgment stage, “[t]he precise
 6    nature and scope of injunctive relief shall be determined, and
 7    the injunction shall issue, at a later date”).
 8                Moreover, issuing permanent injunctive relief at this
 9

10    authorized redevelopment agencies to seek injunctive relief
      requiring responsible parties to clean up hazardous substances on
11    property within a redevelopment project area. See Redev. Agency
12    of San Diego v. San Diego Gas & Elec. Co., 111 Cal. App. 4th 912,
      920 (2003). This interpretation may also apply to the language in
13    the Gatto Act, inasmuch as the California Legislature has declared
      the Gatto Act to be the “policy successor to the Polanco
14    Redevelopment Act” and “that any judicial construction or
      interpretation of the Polanco Redevelopment Act also apply to [the
15    Gatto Act].” Cal. Health & Safety Code § 25403.8.
                On the other hand, plaintiffs do not point to, and the
16    court is not aware of, any case in which a local agency has
      obtained an injunction under the Gatto Act compelling a
17
      responsible party to investigate or clean up a site contaminated
18    with hazardous materials. The Act’s text and structure seem
      overwhelmingly concerned with authorizing local agencies to
19    investigate, clean up, and recover costs for contaminated sites
      themselves. See Cal. Health & Safety Code § 25403.1-25403.5.
20    For instance, the Act imposes a number of detailed requirements
      on local agencies to ensure that their investigations and/or
21
      cleanups receive California Department of Toxic Substances
22    Control (“DTSC”) or the appropriate regional water board
      approval. See, e.g., id. § 25403.1(a)(2)(B) (requiring that the
23    local agency “submit an investigation plan and cost recovery
      agreement to the regional board or the department for review and
24    approval” before taking action to clean up the release); §
      25403.1(a)(2)(C) (“After completion of the investigation plan,
25    have a cleanup plan prepared by a qualified independent
26    contractor.”). These requirements would seem to be superfluous
      if local agencies were simply entitled to injunctive relief
27    compelling responsible parties to investigate and clean up the
      site instead of the agency. However, the court does not resolve
28    that issue at this time.
                                        9
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 70 of 97


 1    juncture would be inconsistent with Orders previously issued by
 2    the court pertaining to plaintiffs’ CERCLA § 107 claim.           (See
 3    Docket Nos. 125, 203).      Since the court has already found
 4    defendants to be jointly and severally liable for plaintiffs’
 5    necessary response costs under CERCLA § 107 (see id.), this Order
 6    finds that the defendants are also liable under the HSAA, and the
 7    City has its remedies under the Gatto Act, the City will be
 8    entitled to enter the Site, perform its own investigation and
 9    cleanup, and to recover the resulting costs from defendants.             See
10    42 U.S.C. § 9607(a); Cal. Health & Safety Code §§ 25363(d),
11    25403.5.     Either the City should do the cleanup or the defendants
12    should; to have both of them doing it at the same time would
13    potentially lead to chaos.       This potential conflict would more
14    appropriately be resolved at the time of final judgment, when the
15    precise scope of the plaintiffs’ remedy under CERCLA and their
16    other claims are determined after hearing.
17                 IT IS THEREFORE ORDERED that plaintiffs’ motion for
18    summary judgment on the issue of liability on their claim under
19    the Carpenter-Presley-Tanner Hazardous Substance Account Act,
20    Cal. Health & Safety Code §§ 25363(d), is hereby GRANTED;
21                 AND IT IS FURTHER ORDERED that plaintiffs’ motion for
22    summary judgment on their claim for violation of the Gatto Act,
23    Cal. Health & Safety Code §§ 25403.1, 25403.5, is hereby DENIED.
24    Dated:     December 15, 2020
25

26

27

28
                                           10
Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 71 of 97




             EXHIBIT E
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 72 of 97


 1

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                         EASTERN DISTRICT OF CALIFORNIA
11
                                    ----oo0oo----
12

13    CITY OF WEST SACRAMENTO,              No. 2:18-cv-00900 WBS EFB
      CALIFORNIA; and PEOPLE OF THE
14    STATE OF CALIFORNIA,,
15                   Plaintiff,
16          v.                              AMENDED FINAL PRETRIAL ORDER
17    R AND L BUSINESS MANAGEMENT,
      a California corporation,
18    f/k/a STOCKTON PLATING, INC.,
      d/b/a CAPITOL PLATING INC.,
19    a/k/a CAPITOL PLATING, a/k/a
      CAPITAL PLATING; CAPITOL
20    PLATING, INC., a dissolved
      California corporation; JOHN
21    CLARK, an individual; ESTATE
      OF NICK E. SMITH, DECEASED;
22    et al.,
23                   Defendant.
24
                                    ----oo0oo----
25

26                A Final Pretrial Conference was held in this matter,

27    pursuant to the provisions of Rule 16(d) of the Federal Rules of

28    Civil Procedure and Local Rule 282, on January 4, 2021.           Bret A.

                                           1
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 73 of 97


 1    Stone appeared as counsel for plaintiffs City of West Sacramento

 2    (“the City”) and the people of the State of California.           Joseph

 3    A. Salazar, Jr. appeared as counsel for defendants and third-

 4    party plaintiffs R and L Business Management fka Stockton

 5    Plating, Inc. (“R&L”), John Clark (“Clark”), and the Estate of

 6    Nick E. Smith (“Smith”).1      Jennifer Hartman King and Alanna

 7    Lungren appeared as counsel for third-party defendant County of

 8    Yolo.       Following the conference, the court issued a Final

 9    Pretrial Order (“PTO”), directing the parties to file and serve

10    any objections and proposed modifications to PTO the within five

11    court days.      (Docket No. 233.)

12                   On January 12, 2021, plaintiffs filed objections and

13    proposed modifications to the PTO.        (Docket No. 239.)     On January

14    20, 2021, defendants filed a response to plaintiffs’ objections

15    and proposed modifications.       (Docket No. 243.)     The court held a

16    hearing on those objections and proposed modifications on January

17    26, 2010.       Having considered plaintiffs’ objections and

18    defendants’ responses, the court issues the following Amended

19    Pretrial Order:

20    I.   Jurisdiction – Venue
21                   Jurisdiction over plaintiffs’ claims is predicated upon

22    federal question, 28 U.S.C. § 1331.        Specifically, the court has

23    federal question jurisdiction over plaintiffs’ first claim under

24    the Resource Conservation and Recovery Act (“RCRA”) § 7002(a), 42

25    U.S.C. § 6972(a), and plaintiffs’ second claim under the

26            1 Only defendants R and L Business Management and John
27    Clark filed third-party claims against the County of Yolo; the
      Estate of Nick E. Smith is not a third-party plaintiff in this
28    matter.
                                      2
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 74 of 97


 1    Comprehensive Environmental Response, Compensation and Liability

 2    Act (“CERCLA”) § 107(a), 42 U.S.C. § 9607(a).         The court has

 3    supplemental jurisdiction over plaintiffs’ other claims pursuant

 4    to 28 U.S.C. § 1367.

 5                Jurisdiction over third-party plaintiffs’ claim is

 6    predicated upon federal question, 28 U.S.C. § 1331, because their

 7    claim for contribution under CERCLA § 9613(f)(1) arises under

 8    laws of the United States.       Jurisdiction over third-party

 9    defendant’s counterclaim under CERCLA § 113(f) is likewise

10    predicated upon federal question, 28 U.S.C. § 1331.          The court

11    has supplemental jurisdiction over third-party defendant’s other

12    counterclaims pursuant to 28 U.S.C. § 1367.

13                Venue is undisputed and is hereby found to be proper.

14    II.   Jury – Non-Jury

15                Plaintiffs represent that they have voluntarily

16    abandoned any claims that would require trial by jury and,

17    accordingly, have requested a bench trial.

18          A.    The City’s RCRA Claim against Defendants

19                Defendants have demanded a trial by jury of the City’s

20    RCRA claim, arguing that the potential availability of civil
21    penalties under RCRA § 6972(a)(1)(B) triggers the Seventh

22    Amendment right to a jury.       Defendants cite to Tull v. United

23    States, 481 U.S. 412, 418-25 (1987), where the Supreme Court held

24    that the defendant had “a constitutional right to a jury trial to

25    determine his liability” as to his claim under § 1319 of the

26    Clean Water Act because the statute provided for, and the
27    plaintiff sought, civil penalties.

28                At least one federal district court has held that,
                                           3
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 75 of 97


 1    under Tull, parties are entitled to a jury determination on the

 2    issue of liability for civil penalties under RCRA’s citizen suit

 3    provision, 42 U.S.C. § 6972(a)(1)(B).        See N.C. Envtl. Justice

 4    Network v. Taylor, No. 4:12-CV-154-D, 2014 WL 7384970, at *3

 5    (E.D.N.C. Dec. 29, 2014).      However, plaintiffs here do not seek

 6    civil penalties under RCRA.       They seek only “an injunction

 7    compelling defendants to abate the imminent and substantial

 8    endangerment . . . at the Site.”       (See Pls.’ Pretrial Statement §

 9    10 (Docket No. 226).)      In fact, plaintiffs do not seek civil

10    penalties under any of their claims--the operative complaint in

11    this matter, plaintiffs’ Third Amended Complaint, does not

12    mention civil penalties at all.       (See Pls.’ Third Am. Compl.

13    (“TAC”), Prayer for Relief ¶¶ 1-10 (Docket No. 45).)          Because

14    there is no potential for the City to recover civil penalties in

15    this case, defendants are not entitled to a jury and the City’s

16    RCRA claim will be tried before the court, sitting without a

17    jury.

18            B.   Third-Party Claims under CERCLA § 113(f)

19                 Third-party defendant has demanded a jury trial on

20    third-party plaintiffs’ claim against it for contribution under
21    CERCLA § 113(f), 42 U.S.C. § 9613(f)(1), as well as on its

22    counterclaim against third-party plaintiffs for contribution

23    under § 113(f).2     Third-party defendant cites Cal. Dep’t of Toxic

24
              2 Two days after filing their pretrial statement, third-
25    party plaintiffs filed an “Addendum” in which they indicated that
26    they “augment[ed] their request for a jury and incorporate and
      join the reasons and authorities cited by the [third-party
27    defendant] County of Yolo in its Pre-Trial Statement.” (See
      Addendum to Pre-Trial Statement (Docket No. 230).) Though third-
28    party plaintiffs do not appear to have timely demanded a jury
                                      4
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 76 of 97


 1    Substances Control v. Jim Dobbas, Inc., No. 2:14–595 WBS EFB,

 2    2014 WL 4627248 (E.D. Cal. Sep. 16, 2014) for the proposition

 3    that CERCLA § 113(f) provides parties with a right to a trial by

 4    jury.   However, this court in Dobbas did not hold that the

 5    plaintiff was entitled to a jury under CERCLA § 113(f).           Rather,

 6    this court merely held that it would be inappropriate to strike

 7    the plaintiff’s jury demand at the pleading stage, noting that

 8    the function of a Rule 12(f) motion to strike “is to avoid the

 9    expenditure of time and money that must arise from litigating

10    spurious issues by dispensing with those issues prior to trial.”

11    See Dobbas, 2014 WL 4627248, at *6 ((quoting Sidney-Vinstein v.

12    A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983)).

13                Because striking a jury demand at the pleading stage

14    in Dobbas would not have saved the parties any time or money, the

15    court chose to err on the side of caution and preserved the

16    plaintiff’s right to demand a jury trial until the proper

17    occasion for the court to consider the issue.         See id.

18                In this case, the issue of whether the parties are

19    entitled to a jury is now squarely before the court.            The purpose

20    of a final pretrial conference to “formulate a trial plan,”
21    including whether the trial will proceed before a jury or before

22    the bench sitting without a jury.        Fed. R. Civ. P. 16(e).       Under

23    Rule 16, the court must now issue an order determining whether

24    the parties are entitled to a jury that will “control[] the

25

26    trial of their claim for contribution against third-party
      defendant under Rule 38 (see Am. Third-Party Compl. (Docket No.
27    116)), they do appear to have timely demanded a jury trial on
      third-party defendant’s counterclaim (see Answer to Counterclaim
28    (Docket No. 142)). See Fed. R. Civ. P. 38.
                                      5
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 77 of 97


 1    course of the action before it . . . .”         Id.; see also Dream

 2    Games of Ariz. v. PC Onsite, 561 F.3d 983, 996 (9th Cir. 2009)

 3    (stating that, to prevent prejudice, parties are typically bound

 4    by the pretrial order which “control[s] the subsequent course of

 5    action unless modified” (quoting Fed. R. Civ. P. 16(e)); Pradier

 6    v. Elespuru, 641 F.2d 808, 811 (9th Cir. 1981) (“The parties are

 7    entitled to know at the outset of the trial whether the decision

 8    will be made by the judge or the jury.”).

 9                In the only appellate decision to have squarely

10    addressed the issue, Hatco Corp. v. W.R. Grace & Co. Conn., the

11    Third Circuit held that parties are not entitled to a jury trial

12    in suits brought under CERCLA § 113(f).         See 59 F.3d 400, 414 (3d

13    Cir. 1995).    The court reasoned that, because the “precipitating

14    claims under section 9607 are [also] primarily equitable in

15    nature,” and because § 9613(f)(1) requires courts to apportion

16    costs between the parties “using such equitable factors as the

17    court determines are appropriate,” a claim for contribution under

18    § 113(f) is essentially an equitable claim, under which no right

19    to a jury exists.     See id. at 412-414 (citing United States v.

20    Northeastern Pharmaceutical & Chem. Co., 810 F.2d 726 (8th Cir.
21    1987) for the proposition that no right to a jury exists under

22    CERCLA § 107).

23                This court agrees with the Third Circuit’s reasoning.

24    In particular, the court is persuaded that the statute’s use of

25    the term “equitable factors as the court determines are

26    appropriate” is evidence that Congress--who was well aware that
27    juries were not traditionally a feature of equitable trials--

28    likely intended to design a “flexible” remedy that would track
                                           6
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 78 of 97


 1    traditional equity practice and would “be based on circumstances

 2    not cognizable in nor readily adapted to an action at law.”           See

 3    id.; 42 U.S.C. § 9613(f)(1).

 4                The court further notes that the vast majority of

 5    district courts to have considered the question have also found

 6    that no right to a jury exists under CERCLA § 113(f).           See, e.g.,

 7    Cal. Dep't of Toxic Substances Control v. Alco Pac., Inc., 217 F.

 8    Supp. 2d 1028, 1047 (C.D. Cal. 2002); Zuckerman, Bois II &

 9    Johnson, Common law toxic tort actions--Background, Envtl.

10    Liability Allocation L. & Prac. § 9:2 n.4 (2020-2021) (noting

11    that Hatco’s holding that no jury trial is available under CERCLA

12    § 113(f) “has . . . been universally accepted”).          In fact, the

13    court has not found a single example of a case in which a

14    district court has tried a CERCLA § 113(f) claim before a jury

15    since the Third Circuit’s decision in Hatco.

16                 When asked at the final pretrial conference to

17    identify case law in support of the proposition that § 113(f)

18    provides the right to a jury trial beyond the district court’s

19    ruling in Dobbas, third-party defendant pointed only to footnote

20    9 in Hatco, which cites to three district court cases for the
21    proposition that “district courts have reached conflicting

22    results on the issue.”      See Hatco, 59 F.3d at 412 n.9 (citing

23    American Cyanamid Co. v. King Indus., Inc., 814 F. Supp. 209,

24    213–15 (D.R.I. 1993); Wehner v. Syntex Corp., 682 F. Supp. 39,

25    39–40 (N.D. Cal. 1987); United States v. Shaner, No. 85–1372,

26    1992 WL 154618, at **2–4 (E.D. Pa. June 15, 1992)).
27                Only one of those cases actually held that CERCLA § 113

28    provides parties with the right to a jury trial, see Shaner, 1992
                                           7
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 79 of 97


 1    WL 154618, at *3 (“[T]he Court concludes that CERCLA § 113

 2    contribution actions are legal in nature and thus create an

 3    implicit right to jury trial.”), and that decision was implicitly

 4    overruled when the Third Circuit unequivocally held that claims

 5    brought pursuant to CERCLA § 113(f) are equitable in nature and

 6    do not provide a right to a jury trial.         See Hatco, 59 F.3d at

 7    414.

 8                Therefore, because the court agrees with the Third

 9    Circuit’s reasoning in Hatco, and because there does not appear

10    to have been any intervening change in law since that decision

11    was issued, the court finds that the parties are not entitled to

12    a jury trial under CERCLA § 113(f).        Third-party plaintiffs’ and

13    third-party defendant’s claims for contribution under CERCLA

14    § 113(f) will therefore be tried before the court, sitting

15    without a jury.3

16           3  The fact that both parties to defendant’s claims for
      contribution have demanded a jury trial under § 113(f) does not
17
      change the court’s analysis. Under Federal Rule of Civil
18    Procedure 39(c)(2), in “an action not triable of right by a jury,
      the court, on motion or on its own may, with the parties’
19    consent, try any issue by a jury whose verdict has the same
      effect as if a jury trial had been a matter of right, unless the
20    action is against the United States and a federal statute
      provides for a nonjury trial.” While this Rule “permits both
21    sides to stipulate to a jury trial . . . a district court does
22    not have to go along with the stipulation.” Hildebrand v. Board
      of Trustees of Mich. State Univ., 607 F.2d 705, 711 (6th Cir.
23    1979) (citing Fed. R. Civ. P. 39(c)); Merex A.G. v. Fairchild
      Weston Systems, Inc., 29 F.3d 821, 827 (2d Cir. 1994) (“[W]hen
24    both parties consent, Rule 39(c) invests the trial court with the
      discretion--but not the duty--to submit an equitable claim to the
25    jury for a binding verdict. While the litigants are free to
26    request a jury trial on an equitable claim, they cannot impose
      such a trial on an unwilling court.”); Universal Elecs., Inc. v.
27    Universal Remote Control, No. SACV 12-00329 AG (JPRx), 2014 WL
      12587050 (C.D. Cal. Dec. 16, 2014) (same) (citing Merex, 29 F.3d
28    at 827)).
                                      8
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 80 of 97


 1          C.    Third-Party Defendant’s Public Nuisance Counterclaim

 2                The only remaining claim for which a party has demanded

 3    a jury trial is the third-party defendant’s counterclaim against

 4    third-party plaintiffs for damages under California public

 5    nuisance law.     No party has presented any argument that the

 6    county is not entitled to a jury on this claim.

 7                The court will not be able to empanel a jury in March

 8    of 2021 due to the COVID-19 pandemic.        The pandemic has caused

 9    our courthouse to be closed to the public since March of 2020.

10    See Eastern District of California General Orders 611, 612, 618.

11    Now, nearly ten months later, it is fair to say that the

12    circumstances necessitating the closure have only gotten worse.

13    At this point in time it is impossible to predict with any degree

14    of confidence when this court will be able to begin jury trials

15    again, and when jury trials do resume criminal cases will have to

16    take precedence over civil cases such as this one.4

17                Accordingly, the trial of the claims between third-

18    party plaintiffs and third-party defendant will be postponed and

19    reset at a subsequent date, if and when the court is able to

20              In light of the fact that Congress, in enacting CERCLA
      § 113(f), intended to provide the court with a flexible remedy
21    under which it could apply such equitable factors as it
22    determines are appropriate, see Hatco, 59 F.3d at 412-14, and in
      light of the present unavailability of jury trial due to the
23    COVID-19 pandemic, see section II.C, infra, the court will not
      exercise its discretion under Rule 39(c) to try the parties’
24    equitable claims for contribution under § 113(f) to a jury. See
      Merex, 29 F.3d at 827.
25         4    For a discussion of the difficulties in even attempting
26    to empanel a jury in this district under the current
      circumstances, see this court’s Order in United States v. Sheikh,
27    No. 2:18-CR-00119 WBS, 2020 WL 5995226, at **1-2 (E.D. Cal. Oct.
      9, 2020).
28
                                           9
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 81 of 97


 1    resume jury trials in civil cases.        See Fed. R. Civ. P. 42(b)

 2    (authorizing the court to order a separate trial of one or more

 3    separate issues, claims, crossclaims, counterclaims, or third-

 4    party claims “[f]or convenience, to avoid prejudice, or to

 5    expedite or economize”).5

 6    III. Proposed Findings of Fact and Conclusions of Law and Form of

 7          Judgment

 8                No later than fourteen court days before the trial

 9    date, plaintiffs shall lodge and serve the Findings of Fact and

10    Conclusions of Law and form of judgment which they propose to be

11    entered at the conclusion of the trial pursuant to Federal Rule

12    of Civil Procedure 52.      No later than seven court days before

13    trial, defendants shall lodge and serve the Findings of Fact and

14    Conclusions of Law and form of judgment which they propose be

15    entered.

16    IV.   Trial Briefs

17                According to the briefing schedule listed below, the

18    parties shall submit briefs on the following issue: whether,

19    during a trial solely of the claims brought by plaintiffs against

20    defendants (i.e., excluding the third-party claims under CERCLA §
21    113(f) for contribution brought by third-party plaintiffs and

22    third party defendant), the court will have to consider the

23

24          5   If third-party defendant County of Yolo decides to
      withdraw its demand for a jury trial on its public nuisance claim
25    and notifies the court and the other parties by January 8, 2021,
26    the court will try the third-party claims between defendants and
      the County of Yolo at the same time that it tries plaintiffs’
27    claims against defendants, on March 9, 2021. Should third-party
      defendant withdraw its demand for a jury trial, the court will
28    amend this Pretrial Order accordingly.
                                      10
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 82 of 97


 1    question of how to equitably apportion cleanup costs between the

 2    defendants and all other parties, including predecessors at the

 3    Site and third-party defendant County of Yolo.

 4                •   January 14, 2021: Deadline for defendants R&L,

 5                    Smith, and Clark, as well as third-party defendant

 6                    County of Yolo, to submit their opening briefs

 7                •   January 21, 2021: Deadline for plaintiffs to submit

 8                    their response brief

 9                •   January 26, 2021, at 10:00 a.m.: Hearing on the

10                    parties’ briefs, to be conducted over Zoom

11                No later than fourteen calendar days before the trial

12    date, counsel for each party shall file any additional trial

13    briefs pursuant to Local Rule 285.        Because this action is to be

14    tried before the court sitting without a jury, motions in limine

15    are not appropriate.      However, counsel may alert the court to any

16    legal issues they anticipate will need to be addressed in their

17    respective trial briefs.      No later than five court days before

18    trial, the parties may file responses to the other side’s trial

19    briefs.

20    V.    Remaining Claims
21                In addition to their CERCLA claim, plaintiffs assert a

22    claim under California public nuisance law against defendants

23    R&L, Smith, and Clark.      The City also asserts a claim under the

24    Porter Cologne Water Quality Control Act, Cal. Water Code §

25    13304(c), against R&L, Smith, and Clark.         The parties agree that

26    only the causation element of each claim remains to be tried
27    along with the remedies of injunctive relief on the nuisance

28    claim and cost recovery on the Porter-Cologne Act claim.
                                           11
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 83 of 97


 1                The City also asserts claims under RCRA, 42 U.S.C.

 2    § 6972(a)(1)(B), and the Gatto Act, Cal. Health & Safety Code §§

 3    25403.1, 25403.5, against R&L and Smith.         The parties agree that

 4    the only remaining element of the City’s RCRA claim that remains

 5    to be tried is the presence of an imminent and substantial

 6    endangerment to human health or the environment along with the

 7    remedy of injunctive relief.       See 42 U.S.C. § 6972(a)(1)(B).        The

 8    parties also agree that the only aspects of the City’s Gatto Act

 9    claim that remain to be tried are the remedies of cost recovery

10    and injunctive relief.      See Cal. Health & Safety Code §§ 25403.1,

11    25403.5.

12                The court has already ruled that defendants are jointly

13    and severally liable to the City under CERCLA § 107(a).           (See

14    Docket No. 125.)     The parties disagree as to whether the court

15    still must determine the defendants’ equitable share of the

16    cleanup costs as to other parties, including predecessors at the

17    Site and third-party defendant County of Yolo, prior to the trial

18    of the third-party claims between defendants and the County.             If

19    the court is satisfied, based on the parties’ briefing, see

20    section IV, supra, that the court must equitably apportion
21    cleanup costs prior to trial of the third-party claims, it will

22    do so at the trial between plaintiffs and defendants on March 9,

23    2021.

24                The court has also ruled that defendants are liable

25    under the Carpenter-Presley-Tanner Hazardous Substance Account

26    Act (“HSAA”), Cal. Health & Safety Code § 25363(d).          (See Docket
27    No. 225.)    The court must still determine the amount of costs to

28    which the City is entitled under CERCLA § 107 and the HSAA.
                                           12
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 84 of 97


 1                The parties agree that there are no issues remaining to

 2    be tried on the City’s declaratory relief claim against defendants

 3    under CERCLA § 113(g)(2).     The court’s findings after trial will

 4    therefore include a judgment declaring that defendants are liable to

 5    the City under CERCLA § 113(g)(2) in any subsequent action for

 6    recovery of response costs the City incurs in the future.        Any

 7    defenses to the amount or the nature of any response costs,

 8    including whether those responses costs were incurred consistent

 9    with existing law, are reserved for an appropriate time.

10                The parties agree that plaintiffs have abandoned their

11    trespass and ultrahazardous activity claims against defendants,

12    as well as their prayer for damages under their public nuisance

13    claim.

14                There is one party in default, Urban Farmbox, LLC.         As

15    plaintiffs represent that little evidence is needed for prove-up,

16    the court will permit evidence as to Urban Farmbox’s liability to

17    be presented at trial, rather than at a separate hearing or

18    through motion practice after trial.

19                Defendants, as third-party plaintiffs, assert a claim

20    for contribution against third-party defendant under CERCLA
21    § 113(f), 42 U.S.C. § 9613(f)(1).         Third-party defendant asserts

22    counterclaims for contribution against third-party plaintiffs

23    under CERCLA § 113(f), 42 U.S.C. § 9613(f)(1), and the HSAA, Cal.

24    Health & Safety Code § 25363(d), and common law contribution and

25    indemnity, as well as counterclaims against third-party

26    plaintiffs under California law for continuing public nuisance,
27    negligence, and negligence per se.         As discussed above, see

28    section II.C, supra, the court will try these third-party claims
                                           13
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 85 of 97


 1    separately, at a later date.

 2                Accordingly, plaintiffs’ claims against defendants

 3    under (1) California public nuisance law; (2) the Porter-Cologne

 4    Water Quality Control Act; (3) RCRA; and (4) the Gatto Act will

 5    be tried on March 9, 2021.       The court will also determine the

 6    amount of costs to which plaintiffs are entitled under CERCLA

 7    § 107 and the HSAA § 25363(d), enter an order granting

 8    declaratory relief under CERCLA § 113(g)(2), determine

 9    defendants’ equitable share of the cleanup costs as to

10    predecessors and the County of Yolo (if warranted), and hear

11    plaintiffs’ evidence regarding Urban Farmbox, LLC’s default at

12    the March 9th trial.      All third-party claims between defendants

13    and third-party defendant Yolo County under CERCLA § 113, the

14    HSAA, common law contribution and indemnity, public nuisance,

15    negligence, and negligence per se will be postponed and tried

16    separately, at a later date.

17    VI.   Witnesses

18                (A)   Plaintiffs anticipate calling the witnesses

19    identified at Exhibit “A” attached hereto.

20                (B)   Defendants and Third-Party Plaintiffs R&L, Clark,
21    and Smith anticipate calling the witnesses identified at Exhibit

22    “B” attached hereto.

23                (C)   Third-party Defendant County of Yolo anticipates

24    calling the witnesses identified at Exhibit “C” attached hereto.

25                (D)   Except for retained experts, each party may call

26    any witness designated by any other party.
27                (E)   No other witnesses will be permitted to testify at

28    trial unless:
                                           14
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 86 of 97


 1                        (1)   all parties stipulate that the witness may

 2    testify;

 3                        (2)   the party offering the witness demonstrates

 4    that the witness is for the purpose of rebutting evidence which

 5    could not have been reasonably anticipated at the time of the

 6    Pretrial Conference; or

 7                        (3)   the witness was discovered after the Pretrial

 8    Conference.

 9                 (F)    Testimony of a witness not designated in this

10    Order, which is offered under paragraph VI(E)(3), above, upon the

11    grounds that the witness was discovered after the Pretrial

12    Conference, will not be permitted unless:

13                        (1)   the testimony of the witness could not

14    reasonably have been discovered prior to the Pretrial Conference;

15                        (2)   the court and opposing counsel were promptly

16    notified upon discovery of the testimony; and

17                        (3)   counsel proffered the witness for deposition

18    if time permitted or provided all opposing counsel a reasonable

19    summary of the testimony if time did not permit a deposition.

20                 (G)    Plaintiffs and defendants have agreed to submit
21    Dr. Adam Love and Dr. Anne Farr’s CVs and/or resumes to the court

22    in lieu of establishing their qualifications via testimony at

23    trial.

24    VII.     Exhibits

25                 (A)    Plaintiffs intend to offer the exhibits identified

26    at Exhibit “D” attached hereto.
27                 (B)    Defendants and Third-Party Plaintiffs R&L, Clark,

28    and Smith intend to offer the exhibits identified at Exhibit “E”
                                           15
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 87 of 97


 1    attached hereto.

 2                (C)   Third-party Defendant County of Yolo intends to

 3    offer the exhibits identified at Exhibit “F” attached hereto.

 4                (D)   Each party may offer any exhibit designated by any

 5    other party.

 6                (E)   No other exhibits will be received in evidence

 7    unless:

 8                      (1)   all parties stipulate that the exhibit may be

 9    received in evidence;

10                      (2)   the party offering the exhibit demonstrates

11    that the exhibit is for the purpose of rebutting evidence which

12    could not have been reasonably anticipated at the time of the

13    Pretrial Conference; or

14                      (3)   the exhibit was discovered after the Pretrial

15    Conference.

16                (F)   An exhibit not designated in this Order, which is

17    offered under paragraph VII(E)(3), above, upon the grounds that

18    the exhibit was discovered after the Pretrial Conference, will

19    not be received in evidence unless:

20                      (1)   the exhibit could not reasonably have been
21    discovered prior to the Pretrial Conference;

22                      (2)   the court and opposing counsel were promptly

23    notified upon discovery of the exhibit; and

24                      (3)   counsel provided copies of the exhibit to all

25    opposing counsel if physically possible or made the exhibit

26    reasonably available for inspection by all opposing counsel if
27    copying was not physically possible.

28                (G)   Each party shall exchange copies of all exhibits
                                           16
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 88 of 97


 1    identified in this Order, or make them reasonably available for

 2    inspection by all other parties, no later than seven calendar

 3    days before the trial date.       Any and all objections to such

 4    exhibits shall be filed and served not later than four calendar

 5    days before the trial date.

 6                (H)   The attorneys for plaintiffs and defendants are

 7    directed to submit an electronic copy of each exhibit to Deputy

 8    Clerk Karen Kirksey Smith at 8:30 a.m. on the date of trial.          As

 9    discussed at the final pretrial conference, the parties are also

10    directed to submit physical copies of (1) any exhibit a witness

11    is likely to be asked about, (2) each witness’ own deposition

12    transcript, and (3) if the witness testified at the evidentiary

13    hearing on divisibility, a transcript of their testimony to that

14    witness in advance of trial.

15                (I)   Each exhibit which has been designated in this

16    Order and presented on the morning of the date of trial shall be

17    pre-marked by counsel.      Plaintiffs’ exhibits shall bear numbers;

18    defendants and third-party plaintiffs’ exhibits shall bear

19    letters; third-party defendants’ exhibits shall bear numbers

20    beginning with number 301.       If no objection has been made to such
21    exhibit pursuant to paragraph VII(F), above, such exhibit will

22    require no further foundation and will be received in evidence

23    upon the motion of any party at trial.

24    VIII.   Further Discovery and Motions

25                No further motions shall be brought before trial except

26    upon order of the court and upon a showing of manifest injustice.
27    Fed. R. Civ. P. 16(e).      No further discovery will be permitted

28    except by the express stipulation of all parties or upon order of
                                           17
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 89 of 97


 1    the court and upon a showing of manifest injustice.          Id.

 2    IX.     Date and Length of Trial

 3                 The trial is set for March 9, 2021 at 9:00 AM.           The

 4    trial on plaintiffs’ claims will occur via videoconference over

 5    Zoom.     The court estimates that trial will last approximately 3

 6    to 4 court days.

 7    X. Settlement

 8                 The parties are willing to participate in a pretrial

 9    settlement conference.      Accordingly, a settlement conference is

10    set before Magistrate Judge Edmund F. Brennan on February 11,

11    2021, at 10:00 a.m. via Zoom.       Further information regarding

12    appearances at the settlement conference will be provided by the

13    courtroom deputy for Magistrate Judge Brennan.          Each party is

14    ordered to have a principal with full settlement authority

15    present at the settlement conference or to be fully authorized to

16    settle the matter on any terms.

17                 No later than 12:00 p.m. on February 4, 2021, counsel

18    for each party shall submit a Confidential Settlement Conference

19    Statement via email to EFBorders@caed.uscourts.gov.          The parties

20    may agree, or not, to serve each other with the Confidential
21    Settlement Conference Statements.         The Confidential Settlement

22    Conference Statements shall not be filed with the clerk and shall

23    not otherwise be disclosed to the trial judge.          However, each

24    party shall e-file a one-page document entitled “Notice of

25    Submission of Confidential Settlement Conference Statement.”

26    XI.     Objections to Pretrial Order
27                 Any objections or suggested modifications to this

28    Pretrial Order shall be filed and served within five court days
                                           18
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 90 of 97


 1    from the file-stamped date of this Order.         All references herein

 2    to the date of this Order shall refer to the date the tentative

 3    order is filed and not to the date any amended order is filed.

 4    If no objections or modifications are made, this Order will

 5    become final without further order of the court and shall control

 6    the subsequent course of the action, pursuant to Rule 16(e) of

 7    the Federal Rules of Civil Procedure.

 8    Dated:   January 26, 2021

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           19
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 91 of 97


 1                        Exhibit A: Plaintiffs’ Witnesses

 2    1.     Aaron Laurel – City of West Sacramento City Manager

 3    2.     Anne Farr, Ph.D. – expert

 4    3.     Andrew Reimanis – expert

 5    4.     Dan Gallagher - expert

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           20
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 92 of 97


 1          Exhibit B: Defendants and Third-Party Plaintiffs’ Witnesses
 2    1.     Dr. Adam Love
 3    2.     Dr. Anne Farr
 4    3.     Daniel Gallagher
 5    4.     Andrew Reimanis
 6    5.     Aaron Laurel
 7    6.     John Clark
 8    7.     Richard Leland
 9    8.     Diane Richards
10    9.     Heather Lanctot
11    10.    Joseph Turner
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           21
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 93 of 97


 1                 Exhibit C: Third-Party Defendant’s Witnesses

 2    1.    Joseph    Turner,   PG,    CHG    –   County’s   Expert,   Geosyntec

 3          Consultants Inc., 3043 Gold Canal Drive, Suite 100, Rancho

 4          Cordova, CA 95670

 5    2.    Heather Lanctot – County’s Person Most Knowledgeable

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                             22
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 94 of 97


 1                          Exhibit D: Plaintiffs’ Exhibits

 2    1.    Plaintiffs incorporate the exhibits already admitted into

 3          evidence at the evidentiary hearing as identified by the

 4          court.   (Dkt. No. 193-1.)

 5    2.    Regular Meeting of the City of West Sacramento City Council,

 6          Redevelopment      Successor          Agency,    and       West    Sacramento

 7          Financing     Authority        Minutes       dated     October      18,     2017

 8          (WESTSAC0020406-20408)

 9    3.    Notice of Endangerment to R and L Business Management dated

10          October 27, 2017 (WESTSAC0020398-20401)

11    4.    Notice of Endangerment to Nick E. Smith, Deceased ex rel.

12          Royal     Insurance        Company       dated       October       27,      2017

13          (WESTSAC0020402-20405)

14    5.    SWCRB Memo re PFAS at chrome plating shops (SWCRB0000001-27)

15    6.    DTSC Imminent and Substantial Endangerment Determination and

16          Order and Remedial Action Order dated May 6, 2020

17    7.    Letter   from     R&L     to   DTSC     re   Imminent       and    Substantial

18          Endangerment     Determination        and    Order   and    Remedial      Action

19          Order dated June 26, 2020

20    8.    Health   Based     Risk    Assessment        with    PRGs    and    Fate    and
21          Transport Evaluation for Former Capitol Plating Facility by

22          Clint Skinner Ph.D. dated September 18, 2001 (DTSC0002231-

23          2348)

24    9.    Resume of Andrew Reimanis

25    10.   The City’s invoices relating to investigating the Site and

26          protecting the public
27    11.   Yolo County Recorder Documents related to Property ownership

28    12.   The Installment Note for the Property
                                              23
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 95 of 97


 1

 2         Exhibit E: Defendants and Third-Party Plaintiffs’ Exhibits

 3                 Defendants represent that they do not intend to

 4    introduce any evidence beyond that introduced at the evidentiary

 5    hearing in their defense against the City’s claims.

 6                 As to their claim against third-party defendant, third-

 7    party plaintiffs incorporate their exhibits offered in opposition

 8    to third-party defendant’s motion for summary judgment by

 9    reference.

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           24
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 96 of 97


 1

 2
                    Exhibit F: Third-Party Defendant’s Exhibits
 3
      1.    Property ownership documents and parcel maps for 305, 317,
 4
            and 319 3rd Street, and 221/ 225 C Street
 5
      2.    Expert and Rebuttal Reports of Anne Farr (City)
 6
      3.    Expert and Rebuttal Reports of Adam Love (R&L)
 7
      4.    Rebuttal Expert Report of Joseph Turner (County)
 8
      5.    To the extent the Exhibits submitted in the briefing of the
 9
            County’s       Motion     for       Summary    Judgment       (ECF     207),    and
10
            Opposition      thereto    (ECF      213),    are    not     listed    above,   the
11
            County includes:
12
            a)     Exhibits to Declaration of Jennifer Hartman King in
13
                   Support of Motion for Summary Judgment (ECF 207-5)
14
            b)     Exhibits to Declaration of Alanna Lungren in Support of
15
                   Motion for Summary Judgment (ECF 207-6)
16
            c)     Exhibits A through E of R&L’s Opposition to County of
17
                   Yolo’s Motion for Summary Judgment (ECF 213-3 – 213-8)
18
      6.    2000 Advanced GeoEnvironmental, Inc., Additional Subsurface
19
            Investigation
20
      7.    2004    URS,    Former     Capitol         Plating    Site     -     Site   Summary
21
            Investigation Report
22
      8.    2004 URS, Former Capitol Plating Site - Preliminary Cost
23
            Analysis Report
24
      9.    2006    Wallace     Kuhl        &     Associates       Inc.,       Shallow      Soil
25
            Investigation Report of Findings
26
      10.   2007    Wallace     Kuhl    &       Associates       Inc.,     All     Appropriate
27
            Inquiries Report
28
                                                  25
     Case 2:18-cv-00900-WBS-JDP Document 283 Filed 03/10/21 Page 97 of 97


 1    11.   2007    Kleinfelder,   Sampling        and   Analysis    Plan   –    Phase   II

 2          Environmental Site Assessment Washington Firehouse

 3    12.   2008 Kleinfelder, Phase II Environmental Assessment Report –

 4          Firehouse Block Site

 5    13.   2010 Department of Toxic Substances Control, Draft Report –

 6          Phase    II   Environmental   Assessment        Report    Firehouse     Block

 7          Site

 8    14.   2020    Roux,    Sampling   and    Analysis      Plan    (and       subsequent

 9          revised sampling maps)

10    15.   2020     DTSC,     Imminent       and        Substantial        Endangerment

11          Determination and Order and Remedial Action Order

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              26
